Exhibit 10.5

EXECUTION

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of April 9, 2014

among

RENTECH NITROGEN HOLDINGS, INC.,

as Borrower,

and

the Lenders party hereto,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

   Certain Defined Terms      1   

1.02

   Times of Day      15   

1.03

   Accounting Terms      15   

1.04

   Principles of Construction      15   

ARTICLE II. AMOUNTS AND TERMS OF THE CREDIT EXTENSIONS

     16   

2.01

   The Loans      16   

2.02

   Making the Loans      16   

2.03

   Repayment of Loans      17   

2.04

   Interest      17   

2.05

   Voluntary and Mandatory Prepayments of Loans      18   

2.06

   Fees      19   

2.07

   Increased Costs      19   

2.08

   Taxes      20   

2.09

   Illegality      25   

2.10

   Compensation for Losses      25   

2.11

   Evidence of Debt      26   

2.12

   Payments and Computations      27   

2.13

   Administrative Agent’s Clawback      27   

2.14

   Sharing of Payments by Lenders      28   

2.15

   Restricted Transactions; No-Rehypothecation; Existing Transfer Restrictions
     29   

2.16

   Release of Collateral      29   

2.17

   Facility Increase      30   

ARTICLE III. CONDITIONS PRECEDENT

     31   

3.01

   Conditions Precedent to the Closing Date      31   

3.02

   Conditions Precedent to Loans      33   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     34   

4.01

   Representations and Warranties of Borrower      34   

ARTICLE V. COVENANTS OF BORROWER

     39   

5.01

   Affirmative Covenants      39   

5.02

   Negative Covenants      42   

ARTICLE VI. EVENTS OF DEFAULT

     44   

6.01

   Events of Default      44   

 

i



--------------------------------------------------------------------------------

ARTICLE VII. ADMINISTRATIVE AGENT

     47   

7.01

   Appointment and Authority      47   

7.02

   Rights as a Lender      47   

7.03

   Exculpatory Provisions      47   

7.04

   Reliance by Administrative Agents      48   

7.05

   Delegation of Duties      48   

7.06

   Resignation of Administrative Agent      49   

7.07

   Non-Reliance on Administrative Agent and Other Lenders      49   

7.08

   No Other Duties      49   

7.09

   Administrative Agent May File Proofs of Claim      50   

ARTICLE VIII. MISCELLANEOUS

     50   

8.01

   Amendments, Etc.      50   

8.02

   Notices; Effectiveness; Electronic Communications      51   

8.03

   No Waiver; Remedies      53   

8.04

   Costs and Expenses; Indemnification; Damage Waiver      54   

8.05

   Payments Set Aside      55   

8.06

   Assignments and Participations      56   

8.07

   Governing Law; Submission to Jurisdiction      58   

8.08

   Severability      59   

8.09

   Counterparts; Integration; Effectiveness; Electronic Execution; Securities
Contract      60   

8.10

   Survival of Representations      60   

8.11

   Interest Rate Limitation      60   

8.12

   Confidentiality      61   

8.13

   No Advisory or Fiduciary Relationship      62   

8.14

   Right of Setoff      62   

8.15

   Headings Descriptive      62   

8.16

   USA PATRIOT Act Notice      63   

8.17

   Entire Agreement      63   

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    Lender Information Schedule II    Subsidiaries of Borrower

EXHIBITS

 

Exhibit A    —    Form of Pledge Agreement Exhibit B    —    Form of Control
Agreement Exhibit C    —    Form of Guaranty Agreement Exhibit D    —    Form of
Issuer Acknowledgment Exhibit E    —    Form of Assignment and Assumption
Agreement Exhibit F    —    Form of Loan Notice Exhibit G-1    —    Form of U.S.
Tax Compliance Certificate Exhibit G-2    —    Form of U.S. Tax Compliance
Certificate Exhibit G-3    —    Form of U.S. Tax Compliance Certificate Exhibit
G-4    —    Form of U.S. Tax Compliance Certificate

 

iii



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT dated as of April 9, 2014, among RENTECH
NITROGEN HOLDINGS, INC., a Delaware corporation (“Borrower”), the Lenders
(defined below), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative
Agent.

Borrower has requested that Lenders provide a credit facility, and Lenders are
willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address as set
forth in Section 8.02, or such other address as Administrative Agent may from
time to time notify to Borrower and Lenders.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that unless expressly stated otherwise, in no event will a reference to an
“Affiliate” of Borrower be deemed to refer to Issuer and in no event will a
reference to an “Affiliate” of Issuer be deemed to refer to Borrower.

“Agency Fee” has the meaning specified in Section 2.06(a).

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $50,000,000.

“Aggregated Person” means, with respect to Borrower, any Person with whom
Borrower is required to aggregate Borrower’s sale of any Underlying Equity under
Rule 144, other than any Lender Party (or any Affiliate thereof) and other than
any pledgee or purchaser with whom aggregation would not be required pursuant to
Rule 144(e)(3)(ii).

“Agreement” means this Term Loan Credit Agreement.

“Alternative Energy Technology” means all intellectual property, whether owned
or licensed, relating to technologies for the production of synthetic fuels and
renewable electric power based on synthesis gas derived from biomass, waste and
fossil resources and all property, equipment and other assets owned by Rentech
Energy Technology Center, LLC.

 

1



--------------------------------------------------------------------------------

“Applicable Rate” means, for any Interest Period, the greater of (a) the
Eurodollar Rate for such Interest Period plus the Spread, and (b) 1.00% plus the
Spread.

“Asset Sale” means any Disposition, whether in a single transaction or a series
of related transactions, of property or assets of Guarantor or its Subsidiaries
(other than any Issuer Entity), including any Disposition by means of a merger,
consolidation or similar transaction, provided that “Asset Sale” shall not
include (a) any single transaction or series of related transactions that
involves assets having a fair market value or that results in generating Net
Cash Proceeds, in either case, of less than $10,000,000, (b) any Disposition of
inventory in the ordinary course of business, (c) any Disposition of damaged,
worn-out or obsolete assets in the ordinary course of business, (d) any
Disposition of property or assets owned by any of Fulghum Fibres Uruguay S.A.,
Fulghum Fibres Chile S.A., Forestal Pacifico S.A. or Forestal Los Andes S.A. or
located in Chile or Uruguay and (e) any Disposition of Alternative Energy
Technology.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.06), and accepted by Administrative Agent, in substantially the
form of Exhibit E or any other form approved by Administrative Agent.

“Bankruptcy Code” means the Federal Bankruptcy Code of 1978, Title 11 of the
United States Code, as amended from time to time.

“Borrower” has the meaning specified in the preamble hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York, and, if such day relates to any Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Cash” means all cash in Dollars at any time and from time to time deposited in
the Collateral Account to the extent that (a) it is not being used to satisfy
any margin requirements (other than in connection with this Agreement) and
(b) it is not subject to any Liens other than Permitted Liens.

“Cash Equivalents” means negotiable debt obligations issued by the U.S. Treasury
Department (excluding derivatives of such securities and inflation-linked
securities) having a remaining term to maturity of less than one year.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

2



--------------------------------------------------------------------------------

“Change of Control” means:

(a) any event or transaction, or series of related events or transactions, as
the result of which a “person” or “group” (other than Guarantor or any of its
Subsidiaries) becomes the “beneficial owner” of more than 50% of Borrower’s
common equity (all within the meaning of Section 13(d) of the Exchange Act);

(b) a “person” or “group” becomes the “beneficial owner” of more than 50% of
Guarantor’s common equity (all within the meaning of Section 13(d) of the
Exchange Act);

(c) the sale, transfer, lease or other disposition, in one or a series of
related transactions, of assets (including Equity Interests in any Subsidiary of
Guarantor) comprising a majority (measured based on the book value of such
assets as reflected in the most recent publicly reported consolidated balance
sheet of Guarantor) of the assets of the wood fibre, wood pellet and related
businesses of Guarantor and its Subsidiaries, other than any sale in a public
offering of limited partner interests or other Equity Interests in any
Subsidiary of Guarantor, so long as Guarantor, directly or indirectly, owns a
majority of the voting and economic interests in the general partner, manager or
similar governing entity of such Subsidiary;

(d) the sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets (including Stock of the Issuer
Entities) of Issuer and its Subsidiaries taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act) other than one or
more Qualifying Owners;

(e) the adoption of a plan relating to the liquidation or dissolution of Issuer;

(f) the consummation of any transaction (including, without limitation, any
merger or consolidation), in one or a series of related transactions, the result
of which is that any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act), excluding the Qualifying Owners, becomes the “beneficial owner”
(within the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the Voting Stock of
Issuer, measured by voting power rather than number of shares, units or the
like; or

(g) the majority of the board of directors of Borrower or Issuer GP shall cease
to consist of directors appointed by Guarantor.

“Closing Date” means the earliest date on which the conditions precedent set
forth in Section 3.01 shall have been satisfied or waived in accordance with
Section 8.01 of this Agreement.

“Collateral” has the meaning specified in the Pledge Agreement.

 

3



--------------------------------------------------------------------------------

“Collateral Account” means, collectively, the accounts of Borrower established
and maintained by Custodian, including any subaccount, substitute, successor or
replacement account.

“Collateral Shares” means the units of the Underlying Equity pledged to the
Lender Parties and credited to the Collateral Account to secure the Obligations.

“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule I or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Commitment Termination Date” means the date that is fourteen (14) days after
the Closing Date.

“Constituent Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the limited liability company agreement or
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means that certain Collateral Account Control Agreement, to
be dated as of the Funding Date, executed by Borrower, Administrative Agent and
Custodian, in the form of Exhibit B.

“Custodian” means The Bank of New York Mellon.

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (c) net obligations of such Person under any Swap Agreement;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created); (e) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse; (f) capital
lease and synthetic lease obligations; (g) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and (h) all Guarantees
of such Person in respect of any of the foregoing. For all purposes hereof, the
Debt of any Person shall include the Debt of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Debt is expressly made non-recourse to such Person. The amount of any net
obligation under any Swap Agreement on any date shall be deemed to be the swap
termination value thereof as of such date. The amount of any capital lease or
synthetic lease obligation as of any date shall be deemed to be the amount of
debt in respect thereof as of such date determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Applicable Rate plus
(b) 2% per annum.

“Disposition” mean with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$” mean the lawful money of the United States.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, whether economic or non-economic, and
whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

5



--------------------------------------------------------------------------------

“Eurodollar Rate” shall mean with respect to each Interest Period, a rate of
interest per annum equal to the offered rate for deposits of Dollars for a
3-month period at or about 11:00 a.m. (London time) on the second Business Day
prior to the commencement of such Interest Period (the “Interest Determination
Date”) as is displayed on Reuters Screen LIBOR01 Page (or on any successor or
substitute page on such screen or any other service selected by Administrative
Agent for the purpose of displaying such rates), provided that if on such
Interest Determination Date no such rate is so displayed, the Eurodollar Rate
for such period shall be determined by reference to such other comparable
publicly available service for displaying interest rates applicable to Dollars
deposits in the London interbank market as may be selected by Administrative
Agent, in each case divided (and rounded upward to four decimal places) by a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves required by applicable Law) applicable to any member bank of the
Federal Reserve System in respect of eurocurrency funding or liabilities as
defined in Regulation D issued by the Federal Reserve System (or any successor
category of liabilities under Regulation D).

“Events of Default” has the meaning specified in Section 6.01.

“Exchange” means The New York Stock Exchange.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) Taxes imposed on or measured by its net income (however
denominated), branch profit Taxes and franchise Taxes imposed on it (in lieu of
net income Taxes) (i) by the jurisdiction (or any political subdivision thereof)
under the Laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, or (ii) that are Other Connection Taxes, (b) any United
States federal withholding Tax that is required to be imposed on amounts payable
to such Lender Party or other recipient with respect to an applicable interest
in a Loan or Commitment pursuant to the Laws in force at the time such Person
acquires such interest in the Loan or Commitment (or, in the case of a Lender,
designates a new Lending Office), except, in the case of a Lender, to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Loan Party with respect to such withholding Tax pursuant to
Section 2.08, (c) any Taxes attributable to such Person’s failure to comply with
Section 2.08(e), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning specified in Section 3.01(g).

“Existing Transfer Restrictions” means transfer restrictions to which the
Underlying Equity is subject arising solely from (a) the fact that Borrower is
an “affiliate,” within the meaning of Rule 144, of Issuer and/or (b) the fact
that the Underlying Equity was acquired from Issuer in a transaction not
involving a public offering.

 

6



--------------------------------------------------------------------------------

“Extraordinary Proceeds” means Net Cash Proceeds received by Guarantor or its
Subsidiaries (other than by any Issuer Entity) from an Extraordinary Proceeds
Event; provided, however, that:

(a) in the case of an Asset Sale if (x) Borrower shall deliver a certificate of
a Responsible Officer to Administrative Agent at the time of receipt thereof
setting forth Borrower’s intent to reinvest such Net Cash Proceeds in assets of
a kind then used or usable in the business of Guarantor and its Subsidiaries, in
each case within 365 days of such Asset Sale, and (y) no Default or Event of
Default shall have occurred and shall be continuing at the time of such
certificate and, unless the applicable Loan Party has then irrevocably committed
to a third party to make such a permitted reinvestment and such commitment is
not conditioned on the absence of a Default or Event of Default, at the proposed
time of the application of such proceeds, such proceeds shall not constitute
Extraordinary Proceeds except to the extent not so used at the end of such
period provided for in clause (x) above, at which time such proceeds shall be
deemed to be Extraordinary Proceeds, and

(b) in the case of an Asset Sale consisting of a Disposition of units of
Underlying Equity, if (x) Borrower shall deliver a certificate of a Responsible
Officer to Administrative Agent at the time of such Disposition setting forth
Borrower’s intent to apply a portion, not to exceed 50%, of the Net Cash
Proceeds received therefrom to the repayment of other Debt of Guarantor or its
Subsidiaries (other than any Issuer Entity) or to the making of a Restricted
Payment by Guarantor, in each case within ninety (90) days of such Asset Sale,
and (y) no Default or Event of Default shall have occurred and shall be
continuing at the time of such certificate and at the proposed time of the
application of such proceeds, the portion of such proceeds not so applied to
such repayment or Restricted Payment shall not constitute Extraordinary Proceeds
except to the extent not so used at the end of such period provided for in
clause (x) above, at which time such proceeds shall be deemed to be
Extraordinary Proceeds.

“Extraordinary Proceeds Event” means any (i) Asset Sale, (ii) incurrence of Debt
by Guarantor or its Subsidiaries (other than by any Issuer Entity) (provided
that “Extraordinary Proceeds Event” shall not include the incurrence of any Debt
permitted by Section 8(d) of the Guaranty Agreement but shall include the
incurrence of any Debt described in clause (1) of Schedule 8(d)-2 to the
Guaranty Agreement), (iii) consummation of any transaction (whether or not
constituting an incurrence of Debt) relating to any Specified Property (or any
Subsidiary of Guarantor that owns such property) resulting in proceeds from the
monetization of cash flows or receivables, including any sale of receivables,
securitization of receivables, or similar transaction which would not be
permitted under Schedule 8(d)-2 of the Guaranty Agreement if such transaction
constituted Debt, and (iv) with respect to any joint venture formed by Borrower
or any Affiliate thereof (other than any Issuer Entity) involving wood pellet or
wood fiber operations, payments of Cash by such joint venture (a) in
consideration of the sale, contribution or other transfer of assets or property
of Borrower or such Affiliate to the joint venture or (b) utilizing, directly or
indirectly, the proceeds of any incurrence of Debt.

“Facility” means the credit facility contemplated by this Agreement.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

 

7



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Administrative Agent, on such day on such transactions as determined by
Administrative Agent.

“Federal Reserve System” means the Board of Governors of the Federal Reserve
System of the United States.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Funding Date” has the meaning specified in Section 2.01(a).

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means Rentech, Inc., a Colorado corporation.

“Guaranty” by any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any Debt of another Person, including, but not limited to,
any obligation of such Person to purchase or pay (or supply advance funds for
the purchase or payment of) such Debt (whether arising by virtue of a
partnership agreement, agreement to keep-well, to purchase property or assets or
services, to take-or-pay, or to maintain financial statement conditions or
otherwise), or any obligation incurred for the purpose of assuring the holder of
such Debt of the payment thereof in whole or in part; provided that the term
“Guaranty” shall not include any endorsement of an instrument for deposit or
collection in the ordinary course of business.

“Guaranty Agreement” means that certain Guaranty Agreement, dated as of the date
hereof, executed by Guarantor in favor of Administrative Agent for the benefit
of the Lender Parties, in the form of Exhibit C hereof.

 

8



--------------------------------------------------------------------------------

“Hold Amount” means, as to any Lender at any time, the Commitment of such Lender
at such time or, if the Commitment of such Lender has been terminated or
expired, then the Hold Amount of such Lender shall be determined based on the
Loan Amount held by such Lender at such time.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payments made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 8.04(b).

“Information” has the meaning specified in Section 8.12.

“Interest Period” means, as applicable, (i) the period commencing on the Funding
Date and ending on the last Business Day of the calendar quarter in which the
Funding Date occurs or (ii) each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last Business Day of
the calendar quarter or, if earlier, the Maturity Date; provided, however, that
no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986.

“Issuer” means Rentech Nitrogen Partners, L.P., a Delaware limited partnership
(ticker RNF).

“Issuer Acknowledgment” means the Issuer Acknowledgment dated as of the Funding
Date, executed by Issuer in favor of Administrative Agent, in the form of
Exhibit D.

“Issuer Entities” means Issuer, Issuer GP and the Subsidiaries of Issuer, and
“Issuer Entity” means any such Person.

“Issuer GP” means Rentech Nitrogen GP, LLC, a Delaware limited liability
company, for so long as it owns the general partner interest of Issuer, and
thereafter any other Person that owns the general partner interest of Issuer.

“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each Lender listed on the signature pages of this Agreement and
any other Person that becomes a Lender pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Lender Party” means any Lender, Custodian or Administrative Agent, and “Lender
Parties” means all of such Persons, in each case including their successors and
nominees.

 

9



--------------------------------------------------------------------------------

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” opposite its name on Schedule I hereto or in
the Assignment and Assumption pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify in
writing to Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Amount” means, at any time, the aggregate outstanding principal of all
Loans.

“Loan Documents” means, collectively, this Agreement, the Pledge Agreement, the
Control Agreement, the Guaranty Agreement, the Issuer Acknowledgment and each
document, agreement or instrument executed or delivered in connection herewith
or therewith, other than the account opening documents of the Collateral
Account.

“Loan Parties” means Borrower and Guarantor, and “Loan Party” means either of
such Persons.

“Margin Stock” means margin stock within the meaning of Regulation U.

“Material Adverse Effect” means (a) a material impairment of the ability of a
Loan Party to perform any of its obligations under any of the Loan Documents,
(b) a material adverse effect upon the legality, validity, binding effect or
enforceability of any provision of this Agreement or any other Loan Document,
(c) a material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise), or prospects of any Loan Party, or (d) a material
adverse change in, a material adverse effect upon, or a material impairment of
the priority of the Lender Parties’ security interest in the Collateral securing
the Obligations or the rights, remedies and benefits available to or conferred
upon any Lender Party under any Loan Document, in each case, as determined by
Administrative Agent in its sole discretion at the direction of Required
Lenders.

“Maturity Date” means the earliest of: (a) the Stated Maturity Date and (b) the
date on which the Loans become due and payable pursuant to Section 6.01.

“Maximum Rate” has the meaning specified in Section 8.11.

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated by the SEC relating to Issuer, the Underlying Equity or Guarantor.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding six plan years, has
made or been obligated to make contributions.

 

10



--------------------------------------------------------------------------------

“Multiple Employer Plan” means any employee benefit plan which has two or more
contributing sponsors (including Borrower or any ERISA Affiliate) at least two
of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Net Cash Proceeds” means the aggregate Cash proceeds and Cash Equivalents
received by Borrower or any Affiliate in respect of any Disposition, incurrence
of Debt or other transaction (including any Cash or Cash Equivalents received
upon the sale or other disposition of any non-Cash consideration received in any
Asset Sale), net of (1) the direct costs relating to such transaction or
incurred as a result thereof, including legal, accounting and investment banking
fees, sales commissions and brokerage, consultant and other customary fees and
expenses actually incurred in connection therewith, (2) taxes paid or payable as
a result thereof after taking into account any available tax credits or
deductions and any tax-sharing arrangements, and (3) in the case of a
Disposition, any reserve for adjustment in respect of the sale price of an asset
established in accordance with GAAP.

“Obligations” means all Loans to, and all debts, liabilities, obligations,
covenants, indemnifications, and duties of, whether matured or unmatured, fixed
or contingent, liquidated or unliquidated, any Loan Party arising under any Loan
Document or otherwise with respect to the Loans, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against Borrower of any proceeding
under any Debtor Relief Laws naming any Loan Party, Issuer or any Affiliate
thereof as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Ordinary Cash Distribution” means, with respect to any calendar quarter, a cash
distribution announced by Issuer as the regular quarterly cash distribution for
such quarter.

“Other Connection Taxes” means, with respect to any Lender Party, Taxes imposed
as a result of a present or former connection between such Lender Party and the
jurisdiction imposing such Tax (other than connections arising from such Lender
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant” has the meaning specified in Section 8.06(f).

“Participant Register” has the meaning specified in Section 8.06(f).

 

11



--------------------------------------------------------------------------------

“Partnership Agreement” means that certain Third Amended and Restated Agreement
of Limited Partnership of Issuer, dated as of November 1, 2012 (as amended,
restated, amended and restated, modified or supplemented from time to time).

“Patriot Act” has the meaning specified in Section 8.16.

“Pellet Project 3 Property” means any fixed or capital assets owned by Fulghum
Graanul Oliver, LLC and located in Screven County, Georgia.

“Pellet Project 4 Property” means any fixed or capital assets owned by any
Subsidiary of Guarantor and designated in writing by Borrower, and agreed by
Lenders, as “Project Yankee”.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower or any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Internal
Revenue Code.

“Permitted Liens” means Liens granted to (a) the Lender Parties under the Loan
Documents and (b) Custodian at the priority levels permitted under the Control
Agreements.

“Permitted Transaction” has the meaning specified in Section 2.15(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any Pension Plan or any retirement medical plan, each as
established or maintained for employees of Borrower or any ERISA Affiliate, or
any such Plan to which Borrower or any ERISA Affiliate is required to contribute
on behalf of any of its employees.

“Plan Assets” means “plan assets” within the meaning of the Plan Assets
Regulation or otherwise.

“Plan Assets Regulation” means 29 C.F.R. §2510.3-101, et seq.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the Funding
Date, executed by Borrower for the benefit of the Secured Parties, in the form
of Exhibit A.

“Preferred Equity Documents” has the meaning specified in Section 3.01(h).

“Prepayment Premium” means, with respect to a prepayment of Loans, an amount
equal to 1.00% of the principal amount of the Loans so prepaid.

“Put Pledge Agreement” has the meaning specified in Section 3.01(h).

“Put Pledgor” means Darkstone, LLC, a Delaware limited liability company, formed
as a special purpose entity in connection with the transactions contemplated by
the Preferred Equity Documents.

 

12



--------------------------------------------------------------------------------

“Qualifying IPO” means the issuance of common Equity Interests in the wood
pellets and wood fiber operations of Guarantor and its Subsidiaries in an
underwritten primary public offering pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act.

“Qualifying Owners” means any entity that (a) immediately prior to and
immediately following any relevant date of determination is directly or
indirectly controlled by Guarantor (including, without limitation, Borrower) and
(b) as of any date of determination directly or indirectly controls a majority
of the general partner interests (or other similar interests) in Issuer or any
successor entity.

“Ratable Share” or “Ratably” means as to each Lender, with respect to such
Lender’s Hold Amount at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the Hold Amount of
such Lender at such time and the denominator of which is the Hold Amounts of all
Lenders at such time. The initial Ratable Share of each Lender is set forth
opposite the name of such Lender on Schedule I hereto, as such Schedule I may be
amended from time to time in accordance with this Agreement.

“Register” has the meaning specified in Section 8.06(e).

“Regulation T” means Regulation T issued by the Federal Reserve System.

“Regulation U” means Regulation U issued by the Federal Reserve System.

“Regulation X” means Regulation X issued by the Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Required Collateral Shares Amount” has the meaning specified in
Section 3.02(b).

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Hold Amount.

“Responsible Officer” of a Person means its chief executive officer, its chief
financial officer, its treasurer or its senior vice president (whether or not
the Person performing such duties is so designated) or any authorized designee
thereof.

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in such Person or any option, warrant or other
right to acquire any such Equity Interests in such Person, or on account of any
return of capital to such Person’s stockholders, partners or members (or the
equivalent Person thereof).

“Rule 144” means Rule 144 under the Securities Act.

“SEC” means the Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------

“Secured Parties” has the meaning specified in the Pledge Agreement.

“Securities Act” means the Securities Act of 1933.

“Specified Canadian Property” means any fixed or capital assets owned by RTK WP
Canada, ULC and located in the city of Wawa, Ontario, Canada or RTK WP2 Canada,
ULC and located in the city of Atikokan, Ontario, Canada.

“Specified Property” means Specified Canadian Property, Pellet Project 3
Property and Pellet Project 4 Property.

“Spread” means 7.00% per annum.

“Stated Maturity Date” means April 9, 2019.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Subscription Agreement” has the meaning specified in Section 3.01(h).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which more than fifty percent
(50%) of the securities or other ownership interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions of such corporation, partnership, limited
liability company or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person; provided in no event shall Put Pledgor be considered a
Subsidiary for purposes of this Agreement and the other Loan Documents.

“Swap Agreement” means any “swap agreement” as defined in Section 101(53B) of
the Bankruptcy Code, or any successor provision.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax and penalties applicable
thereto.

“Underlying Equity” means the common units of Issuer.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Voting Stock” means, with respect to any Person as of any date, the Stock of
such Person that is at the time entitled (without regard to the occurrence of
any contingency) to vote in the election of the Board of Directors of such
Person; provided that with respect to a limited partnership or other entity
which does not have directly a Board of Directors, Voting Stock means such Stock
of the general partner of such limited partnership or other business entity with
the ultimate authority to manage the business and operations of such Person.

 

14



--------------------------------------------------------------------------------

1.02 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York time (daylight or standard, as applicable).

1.03 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the annual financial statements of the
applicable Person, except as otherwise specifically prescribed herein. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and Borrower shall so request,
Administrative Agent and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) Borrower shall provide to Administrative Agent financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Principles of Construction

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Constituent Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) except to the extent Administrative Agent’s or Lenders’ consent
is required as provided herein, any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

15



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

ARTICLE II.

AMOUNTS AND TERMS OF THE CREDIT EXTENSIONS

2.01 The Loans.

(a) Each Lender severally agrees, on the terms and conditions set forth herein,
to make a term loan in Dollars to Borrower (each such loan, a “Loan”) on a
single date which shall be a Business Day after the Closing Date and on or
before the Commitment Termination Date (such date, the “Funding Date”), in an
aggregate principal amount not to exceed the amount of such Lender’s Commitment.
After giving effect to the borrowings under this Section 2.01(a), (i) the Loans
outstanding of any Lender shall not exceed such Lender’s Commitment and (ii) the
aggregate amount of all Loans outstanding hereunder shall not exceed the
Aggregate Commitments. Loans prepaid or repaid may not be reborrowed.
Notwithstanding anything to the contrary contained herein (and without affecting
any other provision hereof), the funded portion of the Loans shall be equal to
98.0% of the principal amount of the Loans (it being agreed that the full
principal amount of each such Loan will be deemed outstanding on the Funding
Date and Borrower shall be obligated to repay 100% of the principal amount of
each Loan as provided hereunder).

(b) The failure of any Lender to make its Ratable Share of the Loans shall not
relieve any other Lender of its obligation to make its Ratable Share of the
Loans, provided that no Lender shall be responsible for the failure of any other
Lender to make its Ratable Share of the Loans.

(c) In the event that the Funding Date does not occur on or prior to the
Commitment Termination Date, then on the Commitment Termination Date
(i) Borrower shall pay to Administrative Agent for the account of the Lenders a
$1,000,000 fee, which fee is due and payable in immediately available funds on
such date, shall not be subject to reduction by way of set-off or counterclaim
and shall be fully earned when paid and shall not be refundable for any reason
whatsoever, and (ii) this Agreement and each of the other Loan Documents shall
terminate and be of no further force and effect (other than provisions which
expressly survive such termination). Borrower’s obligations under this
Section 2.01(c) shall survive termination of this Agreement.

2.02 Making the Loans.

(a) Each notice for a Loan (a “Loan Notice”) shall be in writing in
substantially the form of Exhibit F, specifying therein (x) the requested date
of such Loan (which shall be the Funding Date), (y) the amount of such Loan, and
(z) the account to which such Loan shall be made; provided that each Loan Notice
must be provided to the Administrative Agent and each Lender no later than 10:00
a.m. (Pacific time) two (2) Business Days prior to the proposed Funding Date.

 

16



--------------------------------------------------------------------------------

(b) Each Loan Notice shall be irrevocable and binding on Borrower. Borrower
shall, as provided in Section 2.10, indemnify each Lender against any loss, cost
or expense reasonably incurred by such Lender or its Affiliates as a result of
any failure by Borrower to borrow such Loan on the date specified in such Loan
Notice.

(c) Each Lender shall, before 1:00 p.m. on the Funding Date, make available for
the account of its Lending Office to Administrative Agent (to an account
designated by Administrative Agent), in immediately available funds, such
Lender’s Ratable Share of such Loan. After Administrative Agent’s receipt of
such funds (regardless of whether it shall have received funds from all Lenders)
and upon fulfillment of the conditions set forth in Section 3.02, subject to
Section 2.13, Administrative Agent will make such funds as it has received
available to Borrower by depositing such funds into the account specified in the
Loan Notice.

2.03 Repayment of Loans. Borrower shall repay to Administrative Agent for the
account of the Lenders the principal amount of the Loans together with all
accrued and unpaid fees and interest, and the Loans shall mature, on the
Maturity Date.

2.04 Interest.

(a) Interest Payments. Borrower shall pay interest on the unpaid principal
amount of each Loan, accruing from the date of such Loan until such principal
amount shall be paid in full, at a rate per annum for each Interest Period equal
to the Applicable Rate for such Interest Period, payable quarterly in arrears on
the last Business Day of each calendar quarter, commencing on the first such
date to occur after the Funding Date, on the Maturity Date, and thereafter, on
demand. The Applicable Rate shall be computed on a year of 360 days and for each
day elapsed in the applicable Interest Period. Interest (including the default
interest set forth below) shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(b) Default Interest. Notwithstanding the foregoing, if any Event of Default
shall have occurred and be continuing, at Required Lenders’ option, after
written notice (or automatically while an Event of Default under Section 6.01(a)
or (h) has occurred and is continuing), Borrower shall pay on demand (and in any
event in arrears on the date such amount shall be due and payable hereunder)
interest on:

(i) the unpaid principal amount of each Loan, at a rate per annum equal at all
times to the Default Rate, from the date of occurrence of such Event of Default
or date of notice from Required Lenders (at their election) and to the extent
there is a period between the date of occurrence of an Event of Default and the
date that Borrower delivers notice of such Event of Default to Administrative
Agent under Section 5.01(b)(iv) (the “Initial Default Period”), then Required
Lenders may also elect at their option to charge interest at the Default Rate
for the Initial Default Period; and

 

17



--------------------------------------------------------------------------------

(ii) the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable on demand (and in any event in arrears on the
date such amount shall be paid in full) at a rate per annum equal at all times
to the Default Rate.

2.05 Voluntary and Mandatory Prepayments of Loans.

(a) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay the Loans in whole or in part (i) upon payment of the
Prepayment Premium, if such prepayment is to be made on or prior to the first
anniversary of the Closing Date, or (ii) without premium or penalty, if such
prepayment is to be made following the first anniversary of the Closing Date;
provided that (i) such notice must be received by Administrative Agent not later
than 2:00 p.m. five (5) Business Days prior to the date of the proposed
prepayment and (ii) any prepayment shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof, or if less, the entire
principal amount thereof then outstanding. If such notice is given by Borrower,
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Notwithstanding
anything to the contrary contained in this Agreement, Borrower may rescind any
notice of prepayment under Section 2.05(a) if such prepayment would have
resulted from a refinancing of all or a portion of the Facility, which
refinancing shall not be consummated or shall otherwise be delayed

(b) Borrower shall within ten (10) Business Days after the occurrence of any
Qualifying IPO or Extraordinary Proceeds Event, make an offer to prepay the
Loans (a “Prepayment Offer”) in an amount equal to, in the case of a Qualifying
IPO, the entire outstanding principal amount of the Loans, and in the case of an
Extraordinary Proceeds Event, the least of (x) the amount of the Extraordinary
Proceeds therefrom, (y) the entire principal amount of the Loans outstanding on
the date of prepayment, and (z) such other amount as may be selected by Required
Lenders (such applicable amount, the “Prepayment Amount”).

(i) Each such Prepayment Offer shall remain open for a period of at least twenty
(20) Business Days following its commencement (the “Prepayment Offer Period”)
and shall state (A) in the case of an Extraordinary Proceeds Event, in
reasonable detail the nature and amount of the Extraordinary Proceeds therefrom
and the date of receipt thereof by Borrower or any Affiliate thereof, (B) that
the Prepayment Offer is being made pursuant to this Section 2.05(b) and the
Prepayment Offer Period, including the time and date the Prepayment Offer will
terminate (the “Prepayment Offer Termination Date”), (C) that any Lender
electing to have any Loans prepaid pursuant to the Prepayment Offer shall be
required to notify Borrower and Administrative Agent on or before the Prepayment
Offer Termination Date and (D) that any Lender shall be entitled to withdraw its
election if Administrative Agent receives, not later than the Business Day prior
to the Prepayment Offer Termination Date, notice that such Lender is withdrawing
its election to have its Loans prepaid.

 

18



--------------------------------------------------------------------------------

(ii) Such prepayment shall be made to each Lender electing to have its Loans
prepaid in accordance with clause (i) above, in the case of a Qualifying IPO, no
later than 365 days after the date of such Qualifying IPO, and in the case of an
Extraordinary Proceeds Event, no later than five (5) Business Days after the
Prepayment Offer Termination Date. Such prepayment shall be made without premium
or penalty, in all cases. For the avoidance of doubt, Borrower’s failure to
comply with this paragraph shall not relieve it of any obligation to make any
such prepayment.

(c) All prepayments of Loans made under this Agreement, whether voluntary or
mandatory, shall be made together with payment of accrued interest on the amount
of principal so prepaid, fees and any amount required pursuant to Section 2.10.

2.06 Fees.

(a) Agency Fee. Borrower shall pay an annual agency fee of $50,000 (the “Agency
Fee”) to Administrative Agent for its own account. The Agency Fee is due and
payable in immediately available funds on the Closing Date and on each
anniversary of the Closing Date until the earlier of (i) the Maturity Date,
(ii) the date of termination of this Agreement pursuant to Section 2.01(c) or
(iii) the date on which the Loans are fully prepaid pursuant to Section 2.05,
and the Agency Fee shall not be subject to reduction by way of set-off or
counterclaim and shall be fully earned when paid and shall not be refundable for
any reason whatsoever.

2.07 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
Party;

(ii) subject any Lender Party to any tax of any kind whatsoever with respect to
this Agreement, or any Loan made by it, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for Indemnified Taxes
and Excluded Taxes described in clauses (a)(ii) and (b) through (d) of the
definition of “Excluded Taxes”); or

(iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or any Loan made hereunder;

and the result of any of the foregoing shall be to increase the cost to such
Lender Party, or to reduce the amount of any sum received or receivable by such
Lender Party hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender Party, Borrower will pay to such Lender Party
such additional amount or amounts as will compensate such Lender Party for such
additional costs incurred or reduction suffered.

 

19



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in Subsection (a) or (b) of
this Section and delivered to Borrower shall be conclusive absent manifest
error. Borrower shall pay such Lender Party the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation; provided that that
Borrower shall not be required to compensate any Lender Party pursuant to
Section 2.07(a) for any increased costs incurred more than 180 days prior to the
date that such Lender Party notifies Borrower, in writing of the increased costs
and of such Lender Party’s intention to claim compensation thereof; provided,
further, that if the circumstance giving rise to such increased costs is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) Survival. All of Borrower’s obligations under this Section 2.07 shall
survive termination of the Facility, repayment of all other Obligations
hereunder, and resignation or replacement of Administrative Agent.

2.08 Taxes.

(a) Payments Free of Taxes.

(i) Any and all payments by or on account of any obligation of a Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require a Loan Party or
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined in the good faith
discretion of such Loan Party or Administrative Agent, as the case may be.

(ii) If a Loan Party or Administrative Agent shall be required by the Internal
Revenue Code or applicable Law to withhold or deduct any Taxes from any payment,
then (A) Administrative Agent or such Loan Party shall withhold or make such
deductions as are determined by Administrative Agent or such Loan Party, as the
case may be, to be required, (B) Administrative Agent or such Loan Party shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Internal Revenue Code or such applicable Law,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by such Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) each Lender Party receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

20



--------------------------------------------------------------------------------

(b) Payment of Other Taxes. Without limiting or duplication of the provisions of
Subsection (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification.

(i) Without limiting or duplication of the provisions of Subsection (a) or
(b) above, each Loan Party shall, and does hereby, indemnify each Lender Party,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by such Loan Party or Administrative Agent or paid
by such Lender Party, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of any such payment or liability
delivered to Borrower by a Lender Party (with a copy to Administrative Agent),
or by Administrative Agent on its own behalf or on behalf of a Lender Party,
shall be conclusive absent manifest error.

(ii) Without limiting or duplication of the provisions of Subsection (a) or
(b) above, each Lender shall, and does hereby, indemnify Administrative Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for Administrative Agent) incurred by or asserted
against Administrative Agent by any Governmental Authority as a result of the
failure by such Lender to deliver, or as a result of the inaccuracy, inadequacy
or deficiency of, any documentation required to be delivered by such Lender to
Administrative Agent pursuant to Subsection (e). Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation or replacement of Administrative
Agent, any assignment of rights by a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

21



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by any Loan Party or by
Administrative Agent to a Governmental Authority as provided in this
Section 2.08, Borrower shall deliver to Administrative Agent or Administrative
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Administrative Agent, as
the case may be.

(e) Status of Lenders. (i) Each Lender shall deliver to Borrower and to
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement or when reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit Borrower or
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by any
Loan Party pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction. Each Lender
shall promptly (A) notify Borrower and Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that any Loan Party or
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender. Notwithstanding anything to the contrary in the
preceding sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.08(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting or duplication of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

 

22



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
applicable successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or applicable successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of Borrower within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN
(or applicable successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or applicable successor form), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

 

23



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Administrative Agent as may be necessary for the Loan Parties and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Administrative
Agent in writing of its legal inability to do so.

(iv) If Administrative Agent is a U.S. Person, it shall deliver to Borrower two
executed originals of IRS Form W-9 certifying that it is exempt from U.S.
federal backup withholding tax. Otherwise, Administrative Agent (including any
successor Administrative Agent that is not a U.S. Person) shall deliver to
Borrower two duly completed copies of Form W-8IMY certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the Loan
Parties to be treated as a U.S. Person with respect to such payments (and the
Loan Parties and Administrative Agent agree to so treat Administrative Agent as
a U.S. Person with respect to such payments), with the effect that the Loan
Parties can make payments to Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender Party, or have any obligation to pay to any Lender Party,
any refund of Taxes withheld or deducted from funds paid for the account of such
Lender Party. If Administrative Agent or any Lender Party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by
Administrative Agent or such Lender Party, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
Administrative Agent or such Lender Party, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Administrative Agent or such Lender Party in
the event Administrative Agent or such Lender Party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Subsection (f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Subsection (f) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Subsection shall not
be construed to require Administrative Agent or any Lender Party to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party or any other Person.

 

24



--------------------------------------------------------------------------------

(g) Defined Terms. For purposes of this Section 2.08, the term “applicable Law”
includes FATCA.

(h) Survival. Each party’s obligations under this Section 2.08 shall survive
termination of the Facility, repayment of all other Obligations hereunder, and
resignation or replacement of Administrative Agent.

2.09 Illegality. Notwithstanding any other provision of this Agreement, if any
Lender shall notify Administrative Agent and Borrower that any Law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender to perform its obligations to make or maintain Loans
hereunder, the obligation of such Lender to make or maintain its Ratable Share
of the Loans shall be terminated and all Loans of such Lender, all interest
thereon and all other amounts payable under this Agreement to such Lender shall
become due and payable. Any Lender that becomes aware of circumstances that
would permit such Lender to notify Administrative Agent of any illegality under
this Section 2.09 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Lending Office if the making of such change would avoid or eliminate such
illegality and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

2.10 Compensation for Losses. Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable and documented
losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Loan but excluding loss of anticipated
profits) which such Lender may sustain: (a) if for any reason (other than a
default by such Lender or Administrative Agent) a borrowing does not occur on
the date specified therefor in the applicable Loan Notice; (b) if any prepayment
or repayment (including any prepayment or repayment made pursuant to Sections
2.03 or 2.05 or as a result of an acceleration of the Loans pursuant to
Section 6.01) occurs on a date which is not the last day of an Interest Period
with respect thereto; (c) if any prepayment of any Loan is not made on any date
specified in a notice of prepayment given by Borrower; or (d) as a consequence
of any other default by Borrower to repay any Loan when required by the terms of
this Agreement. Such loss, expense or liability to any Lender shall be deemed to
include an amount determined by such Lender to be the amount (if any) by which
(x) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to the Loan (which, for the avoidance of doubt, will not include
the Spread applicable thereto), for the period from the date of such event to
the last day of the applicable Interest Period therefor (or, in the case of a
failure to borrow, for the period that would have been the initial Interest
Period for the Loan) exceeds (y) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from banks in the London interbank
market. A certificate of any Lender setting forth any amount or amounts such
Lender is entitled to receive pursuant to this Section 2.10 shall be delivered
to Borrower and shall be conclusive absent manifest error. The obligation of
Borrower in this clause shall survive the repayment, satisfaction or discharge
of all the Obligations.

 

25



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder, and (iii) the amount of any sum received by Administrative
Agent for the benefit of Lenders hereunder from Borrower and each Lender’s share
thereof.

(c) The entries maintained in the accounts maintained pursuant to
Subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay such
obligations in accordance with their terms, and in the event of any conflict
between such accounts and the Register maintained by Administrative Agent
pursuant to Section 8.06(e), the entries in the Register shall be controlling.
It is the intention of the parties hereto that the Loans will be treated as in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Internal Revenue Code (and any other relevant or successor provisions of
the Internal Revenue Code).

(d) No promissory note shall be required to evidence the Loans by Lenders to
Borrower. Upon the request of a Lender, Borrower shall execute and deliver to
such Lender a promissory note, which shall evidence the Loans to Borrower by
such Lender in addition to such records. Any promissory note issued to a Lender
shall bear the following legend:

THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES. FOR INFORMATION REGARDING THE ISSUE PRICE, THE TOTAL AMOUNT
OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE, AND THE YIELD TO MATURITY OF THE
NOTE, PLEASE CONTACT DAN J. COHRS, RENTECH NITROGEN HOLDINGS, INC., 10877
WILSHIRE BLVD., SUITE 600, LOS ANGELES CA 90024, TELEPHONE: 310-571-9800, FAX:
310-208-7165.

 

26



--------------------------------------------------------------------------------

2.12 Payments and Computations.

(a) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Borrower shall
make each payment hereunder not later than 12:00 noon on the day when due in
Dollars to Administrative Agent in immediately available funds at its office in
New York, New York. Administrative Agent will promptly distribute to each Lender
its Ratable Share (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by Administrative Agent after 12:00 noon shall be deemed
received on the next succeeding Business Day (in Administrative Agent’s sole
discretion) and any applicable interest or fee shall continue to accrue.

(b) Except as otherwise provided herein, whenever any payment hereunder would be
due on a day other than a Business Day, such payment shall be extended to the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or any fees, as the case may
be.

(c) All payments (including, without limitation, prepayments and any other
amounts received hereunder in connection with the exercise of Administrative
Agent’s and Lenders’ rights after an Event of Default) made by Borrower to
Administrative Agent under any Loan Document shall be applied to amounts then
due and payable in the following order: (i) to any fees, expenses and
indemnities payable by Borrower to Administrative Agent under any Loan Document;
(ii) ratably to any expenses and indemnities payable by Borrower to any Lender
under any Loan Document; (iii) to any accrued and unpaid interest and fees due
to any Lender under this Agreement; (iv) to principal payments on the
outstanding Loans; and (v) to the extent of any excess, to the payment of all
other Obligations under the Loan Documents.

2.13 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to
Administrative Agent such Lender’s Ratable Share of such Loan, Administrative
Agent may assume that such Lender has made such Ratable Share of such Loan
available on such date and may, in reliance upon such assumption, make available
to Borrower a corresponding amount. In such event, if a Lender has not in fact
made its Ratable Share of such Loan available to Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to Borrower to but
excluding the date of payment to Administrative Agent, at (i) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
Borrower, the Applicable Rate. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its Ratable Share
of the applicable Loan to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

 

27



--------------------------------------------------------------------------------

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of Lenders
hereunder that Borrower will not make such payment, Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to Lenders the amount due.
In such event, if Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to Administrative Agent forthwith on demand
the amount so distributed to such Lender, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 2.08(c)(ii) or 8.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 2.08(c)(ii) or 8.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 2.08(c)(ii) or 8.04(c).

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by or on behalf of Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than an assignment to Borrower or any Affiliate
thereof (including Issuer) (as to which the provisions of this Section shall
apply). Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of Borrower in the amount of such
participation.

 

28



--------------------------------------------------------------------------------

2.15 Restricted Transactions; No-Rehypothecation; Existing Transfer
Restrictions.

(a) Except for any Permitted Transaction (or component thereof) and the
transactions contemplated by the Preferred Equity Documents, without the consent
of Required Lenders (not to be unreasonably withheld), Borrower shall not, and
shall not permit Guarantor or any Aggregated Person to, (i) sell, hedge
(including any derivative transactions and short sales), transfer or otherwise
dispose of any Underlying Equity; (ii) incur additional Debt collateralized by
any Underlying Equity, including without limitation synthetic “long” positions
on the Underlying Equity; (iii) issue debt or preferred stock or other
instruments exchangeable into or otherwise referencing] the Underlying Equity;
or (iv) enter into any agreement that contractually imposes any lock-up,
encumbrance, or other restriction in respect of any Collateral Shares, other
than under the Facility and other than any agreement to which any Lender Party
is a party.

(b) Each of the following transactions shall be a “Permitted Transaction”:

(i) any sale of Underlying Equity (not constituting Collateral) to an
unaffiliated third party consummated pursuant to Rule 144 or a public offering
for cash proceeds so long as any lockup agreement signed as a condition to such
Rule 144 sale or public offering would not adversely affect any Lender Party’s
ability to foreclose on or Dispose of the Collateral Shares; and

(ii) any of the releases made in accordance with Section 2.16 below.

(c) Each Lender Party agrees not to pledge, repledge, hypothecate,
rehypothecate, sell, assign, invest, lend, use, commingle or otherwise transfer
for hedging, financing or other related activities (including without
limitation, pursuant to repurchase transactions) any Collateral Shares; provided
that the foregoing shall not restrict (i) any Lender Party’s rights to assign,
sell participations in or pledge the Obligations and the Collateral as permitted
in Section 8.06 hereof or (ii) any Lender Party’s rights and remedies after the
occurrence and during the continuance of an Event of Default.

(d) The parties hereto acknowledge and agree that the Collateral Shares are, in
the hands of Borrower, subject to the Existing Transfer Restrictions and, in the
hands of the Lender Parties exercising their rights with respect thereto in
reliance on Rule 144 under the Securities Act, subject to the requirements of
Rule 144(b) and Rule 144(d)(3)(iv), in addition to any other requirements under
Rule 144.

2.16 Release of Collateral. Borrower may not withdraw any Collateral from any
Collateral Account, except as provided in the following:

(a) All dividends, distributions and proceeds in respect of the Collateral
Shares, whether in cash, securities or other property, shall be deposited into
the Collateral Account and constitute Collateral. Borrower may, upon three
(3) Business Days’ notice (or four (4) Business Days if such notice is not
received by 12:00 noon on the applicable Business Day) to Administrative Agent,
request the release of Ordinary Cash Distributions deposited into the Collateral
Account (which notice may be delivered prior to the deposit of such Ordinary
Cash Distributions), and Administrative Agent shall instruct Custodian to
release such Ordinary Cash Distributions on the date specified by Borrower in
such request so long as of the date of such release no Default or Event of
Default has occurred, is continuing or would result from such release.

 

29



--------------------------------------------------------------------------------

(b) Borrower may, upon three (3) Business Days’ notice (or four (4) Business
Days if such notice is not received by 12:00 noon on the applicable Business
Day) to Administrative Agent, request the release of Collateral Shares from the
Collateral Account in connection with a mandatory prepayment of the Loans
pursuant to Section 2.05(b), and Administrative Agent shall instruct Custodian
to release such Collateral Shares on the date specified by Borrower in such
request so long as of the date of such release (i) no Default or Event of
Default has occurred and is continuing or would result from such release,
(ii) Administrative Agent receives such prepayment simultaneously or prior to
the release of the relevant number of Collateral Shares and (iii) after giving
effect to the release of Collateral Shares on such date, the amount of
Collateral Shares in the Collateral Account shall not be less than (x) the
Required Collateral Shares Amount multiplied by (y) a fraction (A) the numerator
of which is the outstanding principal amount of the Loan after giving effect to
such prepayment and (B) the denominator of which is the Aggregate Commitment.

(c) Borrower may, upon three (3) Business Days’ notice (or four (4) Business
Days if such notice is not received by 12:00 noon on the applicable Business
Day) to Administrative Agent, request the release of Collateral Shares from the
Collateral Account in connection with a deposit of Cash into the Collateral
Account, and Administrative Agent shall instruct Custodian to release such
Collateral Shares on the date specified by Borrower in such request so long as
of the date of such release (i) no Default or Event of Default has occurred and
is continuing or would result from such release, (ii) Administrative Agent has
received satisfactory evidence of such deposit of Cash into the Collateral
Account and (iii) after giving effect to the release of Collateral Shares on
such date, the amount of Collateral Shares in the Collateral Account shall not
be less than (x) the Required Collateral Shares Amount multiplied by (y) a
fraction (A) the numerator of which is the outstanding principal amount of the
Loan less the amount of Cash deposited in (and not withdrawn from) the
Collateral Account pursuant to this provision and (B) the denominator of which
is the Aggregate Commitment.

2.17 Facility Increase. Borrower may, prior to the Maturity Date, request an
increase in the Aggregate Commitments up to an aggregate principal amount of
$75,000,000 (the “Facility Increase”) and may request that consenting Lenders
(“Increasing Lenders”) make additional Loans up to the aggregate amount of such
increased Aggregate Commitment; provided, that no Lender shall be obligated to
increase its Commitment. Borrowers may make a written request for such Facility
Increase to Administrative Agent, who shall forward a copy of any such request
to the Lender, which request shall specify a proposed effective date for the
Facility Increase and the aggregate amount of such increased Aggregate
Commitment and shall constitute an invitation to each Lender to increase its
Commitment under this Agreement consistent with the requested Facility Increase.
Each Lender, acting in its sole discretion and with no obligation to increase
its Commitment under the Facility Increase shall by written notice advise
Borrower and Administrative Agent whether or not such Lender agrees to all or
any portion of such Facility Increase. If any such Lender shall not have
responded affirmatively within ten (10) Business Days, such Lender shall be
deemed to have rejected in full Borrower’s request for an increase in such
Lender’s Commitment. With respect to the Facility Increase and the funding of
additional Loans, (a) each Increasing Lender, Administrative Agent and Borrower
shall have executed and delivered an amendment to this Agreement, in form and
substance satisfactory to each Increasing Lender and Administrative Agent,
(b) Borrower shall have provided such additions to the Collateral as may be
required in connection with the Facility Increase, (c) all fees and other
amounts payable by Borrower in connection with such Facility Increase shall have
been paid, (d) no Default or Event of Default shall have occurred and be
continuing or would result from such Facility Increase and (e) all other terms
and conditions of the Facility Increase shall be satisfactory to each Increasing
Lender and, to the extent affecting the duties of Administrative Agent,
reasonably satisfactory to Administrative Agent.

 

30



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS PRECEDENT

3.01 Conditions Precedent to the Closing Date. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:

(a) Administrative Agent shall have received each of the following documents,
duly executed, each (unless otherwise specified below) dated the Closing Date
and in form and substance satisfactory to Administrative Agent and each Lender:

(i) duly executed counterparts of this Agreement, sufficient in number for
distribution to Administrative Agent, each Lender and Borrower;

(ii) duly executed Guaranty Agreement;

(iii) certified copies of (A) the Constituent Documents, if any (including any
amendments or supplements thereto) of each Loan Party, (B) the resolutions
authorizing and approving the making and performance by each Loan Party of this
Agreement, the Pledge Agreement, and the other Loan Documents to which such Loan
Party is a party and the Loans hereunder, and (C) documents evidencing all other
necessary company action, governmental approvals and third-party consents, if
any, with respect to this Agreement, the Pledge Agreement, and any other Loan
Document;

(iv) a certificate of each Loan Party certifying the names and true signatures
of the Responsible Officers of such Loan Party authorized to sign this
Agreement, the Pledge Agreement and any other Loan Document required to be
delivered hereunder to which such Loan Party is a party;

(v) [Reserved]

(vi) certificates evidencing the good standing of each Loan Party in its
jurisdiction of formation dated a date not earlier than ten (10) Business Days
prior to the Closing Date as to the good standing of such Loan Party;

(vii) an opinion of Delaware, Colorado and New York counsel to the Loan Parties
covering the following matters: legal existence and good standing, power,
authorization and execution, capacity, enforceability, non-contravention
(corporate, contractual and legal), governmental approval, compliance with
margin regulations and the Investment Company Act; and

 

31



--------------------------------------------------------------------------------

(viii) the results of tax, judgment and Lien searches with respect to Borrower
and Rentech Development Corporation in Delaware and with respect to Guarantor in
Colorado.

(b) [Reserved]

(c) [Reserved]

(d) Any fees required to be paid on or before the Closing Date, including,
without limitation, the Agency Fee and fees and expenses of counsel to
Administrative Agent and Lenders, shall have been paid.

(e) Borrower shall have provided each Lender with a completed and executed Form
G-3 issued by the Federal Reserve System.

(f) [Reserved]

(g) Administrative Agent shall have received evidence that the Credit Agreement
dated as of September 23, 2013 among Borrower, Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent and lender, and the other lenders party thereto
(the “Existing Credit Agreement”) shall have been repaid in full or otherwise
satisfied and extinguished and all commitments and agreements relating thereto
terminated, including a duly executed customary payoff letter, appropriately
completed UCC-3 termination statements and such other documentation as may be
requested to evidence such repayment or termination.

(h) Each of the Subscription Agreement between Guarantor, the purchasers party
thereto and the purchasers’ representative party thereto (the “Subscription
Agreement”), each Put Option Agreement between Put Pledgor and the applicable
optionee party thereto, the Pledge Agreement between Put Pledgor and Credit
Suisse AG, Cayman Islands Branch (the “Put Pledge Agreement”), the Custody and
Control Agreement between Put Pledgor and the secured party and custodian party
thereto in connection with the Put Pledge Agreement, the Amended and Restated
Limited Liability Company Agreement of Put Pledgor, the Articles of Amendment to
the Articles of Incorporation of Guarantor (setting forth the preferences,
limitations and relative rights of Guarantor’s Series E Convertible Preferred
Stock), as filed with the Secretary of State of the State of Colorado on the
date hereof pursuant to the Subscription Agreement, and the Registration Rights
Agreement between Guarantor and (collectively, the “Preferred Equity Documents”)
shall have been duly executed and the transactions contemplated thereby duly
consummated.

(i) Administrative Agent shall have received a 2014 annual consolidated budget
for Guarantor and its Subsidiaries (other than the Issuer Entities).

 

32



--------------------------------------------------------------------------------

(j) Administrative Agent shall have received a pro forma consolidated balance
sheet for Guarantor and a pro forma balance sheet for Borrower, each as of
December 31, 2013 and after giving effect to the transactions contemplated
hereby and by the Preferred Equity Documents, which balance sheets shall have
been prepared in good faith by Guarantor and Borrower, as applicable, and shall
not be materially inconsistent with the forecasts previously provided to
Administrative Agent.

(k) Each of the representations and warranties contained in Article IV herein
and in the other Loan Documents shall be true and correct on and as of the
Closing Date.

(l) No event shall have occurred which constitutes a Default or an Event of
Default.

3.02 Conditions Precedent to Loans. The obligation of each Lender to make its
Loan hereunder on the Funding Date is subject to satisfaction of the following
conditions precedent:

(a) Administrative Agent shall have received each of the following documents,
duly executed, each (unless otherwise specified below) dated the Funding Date
and in form and substance satisfactory to Administrative Agent and each Lender:

(i) duly executed Pledge Agreement, including, without limitation, any UCC-1
financing statement(s) required thereunder;

(ii) duly executed Control Agreement;

(iii) duly executed Issuer Acknowledgment;

(iv) an opinion of Delaware and New York counsel to the Loan Parties covering
the following matters: legal existence and good standing, power, authorization
and execution, capacity, enforceability, non-contravention (corporate,
contractual and legal), governmental approval and creation and perfection of the
Lender Parties’ liens and security interests; and

(v) a certificate from the chief financial officer or chief executive officer of
each of Borrower and Guarantor certifying that, on and as of the Funding Date,
and after giving effect to the transactions contemplated hereby and the Liens
created pursuant hereto, (A) the present fair value of such Loan Party’s assets
exceeds the total amount of such Loan Party’s liabilities (including, without
limitation, contingent liabilities), (B) such Loan Party has capital and assets
sufficient to carry on its businesses, (C) such Loan Party is not engaged and is
not contemplating engagement in a business or a transaction for which its
remaining assets are unreasonably small in relation to such business or
transaction, (D) such Loan Party does not intend to incur or believe that it
will incur debts beyond its ability to pay as they become due and (E) such Loan
Party will not be rendered insolvent by the execution, delivery and performance
of documents relating to this Agreement or by the consummation of the
transactions contemplated under this Agreement.

(b) The Collateral Account has been established by Borrower, and Administrative
Agent shall have received evidence that 2,762,431 units of Underlying Equity
(the “Required Collateral Shares Amount”) are held in and credited to the
Collateral Account.

 

33



--------------------------------------------------------------------------------

(c) Administrative Agent shall have received a Loan Notice in accordance with
the requirements hereof.

(d) Administrative Agent shall have received evidence that the Custodian
Substitution Date (as defined in the Put Pledge Agreement) has occurred and that
units of Underlying Equity equal to the Required Collateral Shares Amount (as
defined in the Put Pledge Agreement) are held in and credited to the accounts of
Put Pledgor established and maintained by Custodian.

(e) Any fees required to be paid on or before the Funding Date, including,
without limitation, fees and expenses of counsel to Administrative Agent and
Lenders, shall have been paid.

(f) Each of the representations and warranties contained in Article IV herein
and in the other Loan Documents shall be true and correct on and as of the
Funding Date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

(g) No event shall have occurred, or would result from such Loan or from the
application of the proceeds therefrom, which constitutes a Default or an Event
of Default.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

4.01 Representations and Warranties of Borrower. Borrower represents and
warrants to each Lender Party that:

(a) Borrower (i) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (ii) is duly qualified and in
good standing as a foreign corporation in each other jurisdiction in which it
owns or leases property or in which the conduct of its business requires it to
so qualify or be licensed and where, in each case, failure so to qualify and be
in good standing could have a Material Adverse Effect, and (iii) has all
requisite company power and authority to own or lease and operate its properties
and to carry on its business as now conducted and as proposed to be conducted.

(b) The execution, delivery and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party (when delivered) and the grant
of the security interest contemplated hereby with respect to the Collateral are
within its company powers, have been duly authorized by all necessary company
action, and do not (i) contravene Borrower’s Constituent Documents,
(ii) contravene any contractual restriction binding on it or require any consent
under any agreement or instrument to which it is a party or by which any of its
properties or assets is bound, (iii) result in or require the creation or
imposition of any Liens upon any property or assets of Borrower other than
Permitted Liens, or (iv) violate any Law (including, but not limited to, the
Securities Act of 1933 and the Exchange Act and the regulations thereunder) or
writ, judgment, injunction, determination or award.

 

34



--------------------------------------------------------------------------------

(c) [Reserved]

(d) Except for any filings specifically provided for in the Pledge Agreement, no
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption or waiver by, any Governmental
Authority or any other third party (except as have been obtained or made and are
in full force and effect), is required to authorize, or is required in
connection with, (i) the execution, delivery and performance by Borrower of any
Loan Document to which it is a party or (ii) the legality, validity, binding
effect or enforceability of any Loan Document.

(e) Borrower is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(f) This Agreement and the other Loan Documents are and will be legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms in all respects.

(g) No Default or Event of Default has occurred and is continuing, or would
result after giving effect to the borrowing of any Loan.

(h) Borrower has not incurred any Debt, other than Debt permitted by
Section 5.02(a).

(i) Since December 31, 2013, (i) no event or condition has resulted in, or could
be reasonably expected to cause, either individually or in the aggregate, a
Material Adverse Effect.

(j) There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or against any of their properties or
revenues that (i) could reasonably be expected to have a Material Adverse Effect
or (ii) purport to affect the legality, validity or enforceability of this
Agreement, the Pledge Agreement, any other Loan Document, or that involves a
substantial likelihood of prohibiting, restricting, delaying or otherwise
materially affecting the performance of any of the Loan Documents or the making
or repayment of the Loans.

(k) Borrower is not required to register as an “investment company” as such term
is defined in the United States Investment Company Act of 1940.

(l) The execution, delivery and performance by Borrower of the Loan Documents
does not violate Regulation T, Regulation U or Regulation X.

(m) Borrower owns all of its assets free and clear of Liens, other than
Permitted Liens. Borrower has not made any registrations, filings or
recordations in any jurisdiction evidencing a security interest in any of its
assets including, but not limited to, the filing of a register of mortgages,
charges and other encumbrances or filings of UCC-1 financing statements, other
than with respect to (i) Permitted Liens and (ii) the Existing Credit Agreement
and transactions in connection therewith which, in the case of this clause (ii),
are being released in connection with the closing of this Agreement.

 

35



--------------------------------------------------------------------------------

(n) Borrower has filed all U.S. federal and state income tax returns and all
other tax returns which are required to be filed by it in all jurisdictions and
has paid all taxes, assessments, claims, governmental charges or levies imposed
on it or its properties, except where the failure to file such tax returns or
pay such taxes or other amounts could not reasonably be expected to have a
Material Adverse Effect or for taxes contested in good faith by appropriate
proceedings diligently conducted and as to which adequate reserves have been
provided in accordance with GAAP. Borrower has not entered into an agreement or
waiver or been requested in writing to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of Borrower and is not aware of any circumstances that would cause the
taxable years or other taxable periods of Borrower not to be subject to the
normally applicable statute of limitations, except as would not reasonably be
expected to have a Material Adverse Effect.

(o) (i) The present fair value of Borrower’s assets exceeds the total amount of
Borrower’s liabilities (including, without limitation, contingent liabilities),
(ii) Borrower has capital and assets sufficient to carry on its businesses,
(iii) Borrower is not engaged and is not contemplating engagement in a business
or a transaction for which its remaining assets are unreasonably small in
relation to such business or transaction and (iv) Borrower does not intend to
incur or believe that it will incur debts beyond its ability to pay as they
become due. Borrower will not be rendered insolvent by the execution, delivery
and performance of documents relating to this Agreement or by the consummation
of the transactions contemplated under this Agreement.

(p) The Collateral Shares held in the Collateral Account will be as of the
Funding Date (i) registered in the name of The Depository Trust Company’s
nominee, (ii) maintained in the form of book entries on the books of The
Depository Trust Company, and (iii) allowed to be settled through The Depository
Trust Company’s regular book-entry settlement services. Borrower’s “holding
period” under Rule 144 for the Collateral Shares began, and Borrower paid the
full purchase price of the Collateral Shares, at least one year prior to the
Closing Date.

(q) In the hands of any Lender Party exercising its rights under the Pledge
Agreement and the other Loan Documents with respect thereto, the Collateral
Shares are not subject to any lock-up agreement, voting agreement or similar
contractual restrictions (other than the applicable restrictions under the Loan
Documents), other than the provisions of Section 10.1 of the Partnership
Agreement applicable to transfers of record ownership of the Underlying Equity
on the books of Issuer.

(r) Borrower has complied with its reporting obligations with respect to the
Underlying Equity and the Loan Documents under Sections 13 and 16 of the
Exchange Act and applicable securities laws of any other jurisdiction, including
any required filings with the SEC.

 

36



--------------------------------------------------------------------------------

(s) Borrower has not engaged in or entered into any transaction prohibited under
Section 2.15.

(t) Neither Borrower nor any of its assets, properties or revenues has any right
of immunity on the grounds of sovereignty or otherwise from jurisdiction of any
court or from setoff or any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the Law of any jurisdiction.

(u) The Loans are made with full recourse to each Loan Party and constitute
direct, general, unconditional and unsubordinated Debt of such Loan Party and
rank pari passu or senior to all other Debt of such Loan Party. The Facility
contemplated hereunder is entered into by Borrower in good faith and at arm’s
length and is a bona fide loan. The Facility is not entered into with an
expectation that Borrower would default in its obligations hereunder. The Lien
created under the Loan Documents is a bona fide pledge to secure Borrower’s
obligations under the Loan Documents, which obligations provide for full
recourse to Guarantor under the Guaranty Agreement. The Loan Documents are not
entered into by any Loan Party with the intent of facilitating a disposition of
the Collateral Shares.

(v) All written information provided with respect to Borrower and its Affiliates
(including Issuer) by or on behalf of Borrower to Administrative Agent or any
Lender in connection with the negotiation, execution and delivery of this
Agreement and the other Loan Documents or the transactions contemplated hereby
and thereby including, but not limited to, any financial statements of Borrower
and its Subsidiaries provided to Administrative Agent, was or will be, on or as
of the applicable date of provision thereof, when taken as a whole, complete and
correct in all material respects and did not (or will not) contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading in light of the time and
circumstances under which such statements were made.

(w) Each material agreement to which Borrower is a party is in full force and
effect, and Borrower is not in default under any provision of any indenture,
mortgage, deed of trust, credit agreement, loan agreement or any other material
agreement or instrument to which Borrower is a party or by which Borrower or any
of its properties or assets is bound which could reasonably be expected to
result in a Material Adverse Effect.

(x) All licenses, permits, approvals, concessions or other authorizations
necessary to the conduct of the business of Borrower have been duly obtained and
are in full force and effect, except where the failure to obtain and maintain
any of the foregoing could not reasonably be expected to result in a Material
Adverse Effect. There are no restrictions or requirements which limit Borrower’s
ability to lawfully conduct its business or perform its obligations under this
Agreement or any other Loan Document.

(y) All financial statements concerning Borrower, Guarantor or any Affiliates
thereof which have been or will hereafter be furnished by or on behalf of
Borrower or Guarantor to Administrative Agent pursuant to the Loan Documents
have been or will be prepared in accordance with GAAP consistently applied and
do or will, in all material respects, present fairly the financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.

 

37



--------------------------------------------------------------------------------

(z) On the Closing Date, Borrower has no Subsidiaries other than those listed on
Schedule II.

(aa) (i) Neither Borrower nor any ERISA Affiliate has established, maintains,
contributes to, or has any liability (contingent or otherwise) with respect to,
any Plan; and (ii) the underlying assets of Borrower do not constitute Plan
Assets.

(bb) Borrower is not engaged in any business other than as described in its
Constituent Documents.

(cc) On the Closing Date, the aggregate amount of Underlying Equity beneficially
owned by Borrower, Guarantor and Rentech Development Corporation is 23,250,000
units and the percentages of the Underlying Equity such Persons beneficially own
(out of all outstanding Underlying Equity) is 59.8%.

(dd) The proceeds of the Loans will be used solely (i) to fund the acquisition
and development of wood pellet and wood fiber businesses and assets at least 90%
of the income of which will be qualifying income within the meaning of
Section 7704(d) of the Internal Revenue Code, (ii) to pay fees and expenses in
connection with the transactions contemplated hereby, and (iii) for general
corporate purposes. The proceeds will not be used for any purpose that results
in a violation of Regulation T, Regulation U or Regulation X.

(ee) (i) None of the Loan Parties and none of their respective Subsidiaries are,
and to Borrower’s knowledge none of their respective Affiliates are, in
violation of any requirement of Law relating to terrorism or money laundering
(collectively, “AML Laws”), including, but not limited to, Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the Patriot Act, and any other enabling legislation or executive order
relating thereto, and other federal, state, local or foreign laws relating to
“know your customer” and antimony laundering rules and regulations.

(ii) None of the Loan Parties, none of their respective Subsidiaries and, to
Borrower’s knowledge, none of their respective Affiliates and no broker or other
agent of any Loan Party acting in any capacity in connection with the Loan
Documents is any of the following: (A) a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order or any other
applicable OFAC regulation; (B) a Person owned or controlled by, or acting on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order or any other applicable OFAC regulation;
(C) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any applicable AML Law; (D) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order or other applicable OFAC regulations; or (E) a Person that
is named as a “specially designated national” or “blocked person” on the most
current list published by OFAC at its official website, currently available at
www.treas.gov/offices/enforcement/ofac/ or any replacement website or other
replacement official publication of such list.

 

38



--------------------------------------------------------------------------------

(iii) None of the Loan Parties, none of their respective Subsidiaries and, to
Borrower’s knowledge, none of their respective Affiliates and no broker or other
agent of any Loan Party acting in any capacity in connection with the Facility
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in clause
(ii) above, (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order or
other applicable OFAC regulations, or (C) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable AML Law.

(iv) No part of the proceeds of any Loan will be used directly or indirectly for
any payments to any government official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official governmental capacity, in order to obtain, retain or direct business
or obtain any improper advantage, in violation of any applicable Laws.

If any Loan Party acquires or forms any Subsidiary, each of the foregoing
representations and warranties referring to any Subsidiary of a Loan Party shall
be thereafter deemed modified to cover, on a prospective basis, the Loan Parties
and their respective Subsidiaries (including such Loan Party’s newly acquired or
formed Subsidiary), mutatis mutandis.

ARTICLE V.

COVENANTS OF BORROWER

5.01 Affirmative Covenants. So long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation shall remain unpaid or unsatisfied,
Borrower shall:

(a) Existence. Preserve and maintain its existence and material rights and
franchises.

(b) Reporting Requirements. Furnish to Administrative Agent or cause to be
furnished to Administrative Agent:

(i) as soon as available, but in any event no later than forty-five (45) days
after the end of each calendar quarter, (x) the unaudited balance sheet of
Borrower as of the end of such calendar quarter, (y) the most recent account
statements of Borrower with respect to each asset owned by Borrower, and (z) a
certificate of a Responsible Officer of Borrower certifying that (A) such
balance sheet fairly presents the financial condition of Borrower in accordance
with GAAP, (B) such account statements are true, correct and complete and that
Borrower has no other assets other than those evidenced by such account
statements and (C) Borrower has no Debt other than those under the Loan
Documents; for the avoidance of doubt, Borrower is not required under this
clause (i) to provide any MNPI;

 

39



--------------------------------------------------------------------------------

(ii) concurrently with such distributions, copies of all financial reports
distributed by or on behalf of Borrower to all of its shareholders, if any;

(iii) promptly, and in any event within two (2) Business Days after receipt
thereof by Borrower or any Affiliate of Borrower, copies of each notice or other
correspondence received from the SEC concerning any investigation or possible
investigation or other similar inquiry by such agency regarding any Loan Party
(for the avoidance of doubt, routine trading inquiries not involving any Loan
Party shall not be covered by this clause (iii));

(iv) as soon as possible and in any event within two (2) Business Days after
Borrower obtains actual knowledge of the occurrence of (A) any Event of Default
or Default or (B) any actual or threatened litigation or other event which, if
adversely determined to Borrower, could reasonably be expected to result in a
Material Adverse Effect, a statement of a Responsible Officer of Borrower
setting forth the details thereof and the action which Borrower has taken and
proposes to take with respect thereto;

(v) as soon as possible after the occurrence thereof, notice of any Change of
Control;

(vi) copies of all general communications delivered by Guarantor to all
shareholders of Guarantor within two (2) Business Days of the day such
communications were first delivered to such shareholders or filed with the SEC;

(vii) promptly after request therefor, such other business and financial
information respecting the condition or operations, financial or otherwise, of
Borrower as Administrative Agent may from time to time reasonably request; and

(viii) as soon as possible after Borrower obtains knowledge thereof, notice of
any occurrence, condition or determination that could reasonably be expected to
result in the Funding Date not occurring on or before the Commitment Termination
Date.

Borrower shall use commercially reasonable efforts to not provide any MNPI in
any document or notice required to be delivered pursuant to, or in connection
with, this Agreement or any other Loan Document to any Lender Party. Borrower
acknowledges and agrees that if any Lender Party or any of its Affiliates,
acting in such capacities in connection with the Facility, received from
Borrower or any of its Affiliates any such MNPI, such Lender Party or Affiliate
may disclose such MNPI publicly in connection with any foreclosure.

Borrower hereby acknowledges that the Lender Parties acting in their respective
capacities in connection with this Agreement and any other Loan Document as such
do not wish to receive MNPI. Borrower hereby agrees that upon provision of any
materials or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”), Borrower shall be deemed to (x) have
represented that such Borrower Materials contain no MNPI and (y) have authorized
each Lender Party to treat such Borrower Materials as not containing any MNPI;
provided, however, that (i) to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 8.12 and (ii) to the
extent such Borrower Materials contains MNPI, Borrower shall so notify the
Lender Parties. Each Lender Party acknowledges that Borrower may withhold
information otherwise required to be delivered pursuant to any Loan Document to
the extent Borrower believed in good faith that such information constitutes
MNPI, and Borrower shall not be deemed to have failed to comply with any
requirement to deliver such information.

 

40



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to clauses (i) and (ii) above may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto on Borrower’s website on the Internet at the website address listed in
Section 8.02; provided that: (i) if Administrative Agent so requests, Borrower
shall deliver paper copies of such documents to Administrative Agent until a
written request to cease delivering paper copies is given by Administrative
Agent and (ii) Borrower shall notify (which may be by facsimile or electronic
mail) Administrative Agent of the posting of any such documents. For the
avoidance of doubt, Borrower may deliver any documents via facsimile or
electronic mail in accordance with Section 8.02.

(c) Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including: (i) all
material taxes, assessments, claims and governmental charges or levies imposed
upon it or upon its property; provided, however, that Borrower shall not be
required to pay or discharge any such tax, assessment, claim or charge that is
being diligently contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained; and (ii) all lawful claims
which, if unpaid, would become a Lien on its property.

(d) Inspection Rights. At any reasonable time during normal business hours and
upon reasonable prior notice, from time to time permit any Lender Party or any
agent or representative thereof (in each case, subject to Section 8.12) to
(i) visit and inspect the properties of Borrower and discuss the affairs,
finances, assets and accounts of Borrower with any of Borrower’s officers,
directors or other representatives and (ii) discuss the affairs, finances,
assets and accounts of Borrower with Borrower’s independent certified public
accountants and to examine and make copies of and abstracts from their records
and books of account, all at the expense of Borrower; provided, however, that
after the occurrence of an Event of Default, any Lender Party (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

(e) Keeping of Books. Keep proper books of record and account as are necessary
to prepare financial statements in accordance with GAAP.

(f) Compliance with Laws. Comply with all disclosure / filing requirements of
applicable Law associated with entering into the Facility and comply with all
other requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to result
in a Material Adverse Effect.

 

41



--------------------------------------------------------------------------------

(g) AML Laws. Carry out its business in compliance with, and direct its
Affiliates (including Issuer) to carry out their businesses to enable Borrower
to comply with, each of the representations and warranties under
Section 4.01(ee).

(h) Separate Corporate Existence. (i) Maintain all accounts separate from the
accounts of any Affiliate (including Issuer) of Borrower, and ensure that the
funds of Borrower will not be diverted to any other Person, nor will such funds
be commingled with the funds of any Affiliate (including Issuer) or any
shareholder of Borrower, (ii) ensure that, to the extent it shares the same
officers, employees, vendors or facilities as any of its partners or Affiliates
(including Issuer), the material expenses related hereto shall be fairly
allocated among such entities, (iii) enter into all material transactions with
any of its Affiliates (including Issuer) only on an arm’s length basis,
(iv) conduct its affairs strictly in accordance with the Constituent Documents
of Borrower, and observe all necessary, appropriate and customary corporate
formalities, including, but not limited to, passing all resolutions or consents
to the extent necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, payroll and intercompany transaction accounts, and (v) not
assume or guarantee any of the liabilities of its Affiliates (including Issuer)
or any of its shareholders or any Affiliate thereof.

(i) Dividends Received. Cause all dividends, distributions and proceeds received
in respect of the Collateral Shares, whether in cash, securities or other
property, to be promptly deposited into the Collateral Account and applied in
accordance with the Loan Documents.

(j) Further Assurance. Upon the request of Administrative Agent, it shall
execute or deliver any additional agreements, documents and instruments, and
take such further actions as may be reasonably requested by Administrative Agent
from time to time, to assure Administrative Agent is perfected with a first
priority Lien on the Collateral or to carry out the provisions and purposes of
the Loan Documents.

(k) Use of Proceeds. Use the proceeds of the Loans as set forth in
Section 4.01(dd).

5.02 Negative Covenants. So long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, Borrower shall not, directly or indirectly:

(a) Additional Debt. Create, incur, assume or suffer to exist any Debt, other
than Debt created under this Agreement.

(b) Liens. Create, incur, assume or suffer to exist any Lien upon any of its
assets except for Permitted Liens or Liens granted pursuant to a Permitted
Transaction.

(c) Restricted Transactions. Enter into any transactions prohibited by
Section 2.15.

(d) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of, whether in one transaction or in a series of
transactions, all or substantially all of the property and assets (whether now
owned or hereafter acquired) of Borrower to any Person.

 

42



--------------------------------------------------------------------------------

(e) No New Business. Engage in any activity other than (i) holding the
Underlying Equity, and activities incidental thereto or otherwise contemplated
herein, (ii) performing its obligations under the Loan Documents and the
transactions contemplated hereby or thereby and (iii) entering into and
performing its obligations under any transaction constituting a Permitted
Transaction. Borrower will remain principally engaged in the business described
in the Constituent Documents delivered to Administrative Agent prior to the
Closing Date and shall not, directly or indirectly, engage in any business other
than as described in such Constituent Documents.

(f) No Amendment of Constituent Documents, Etc. (i) Consent to any amendment,
supplement or other modification of any of the terms or provisions of its
Constituent Documents that could reasonably be expected to have an adverse
effect on Borrower or Lenders or (ii) except to the extent required by law or
Issuer to maintain its tax, regulatory and organizational status, as set forth
in Section 4.7 of the Partnership Agreement, permit Issuer GP to consent to any
amendment, supplement or other modification of any of the terms or provisions of
the Constituent Documents of Issuer that could reasonably be expected to have a
material adverse effect on the Collateral.

(g) Restricted Payments. (i) Declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payments with respect to Borrower, or incur any
obligation to do so other than, so long as no Event of Default has occurred and
is continuing or would result therefrom, Restricted Payments of assets and
properties not held as Collateral under the Loan Documents, or (ii) permit
Issuer GP to authorize any action by Issuer to declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payments utilizing the proceeds
of any incurrence of Debt if, after giving effect to such Restricted Payments,
the amount of Restricted Payments made by Issuer on or after the Closing Date,
directly or indirectly, utilizing the proceeds of any incurrence of Debt shall
exceed $25,000,000.

(h) Loans and Investments. Lend money or credit or make advances to any Person,
or purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person (other than
to Issuer in the ordinary course of business).

(i) Disposition of Assets. Dispose of any asset, other than as expressly
permitted hereunder or pursuant to a Permitted Transaction.

(j) Transactions with Affiliates. Enter into any transaction with or make any
payment or transfer to any Affiliate (including Issuer) of Borrower, except in
the ordinary course of business and upon fair and reasonable terms no less
favorable to such Person than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of Borrower.

(k) Investment Company. Become an “investment company,” as such term is defined
in the United States Investment Company Act of 1940.

 

43



--------------------------------------------------------------------------------

(l) Formation of Subsidiaries. Form, create, organize, incorporate or acquire
any direct Subsidiaries, other than those in existence as of the date hereof and
listed on Schedule II.

(m) ERISA. (i) Establish, maintain, contribute to, or incur any liability
(contingent or otherwise) with respect to, any Plan; or (ii) without the
approval of all Lenders, take any action that would cause its underlying assets
to constitute Plan Assets.

(n) Compliance with Margin Regulations. Take any action with respect to the Loan
Documents that would result in a violation of Regulation T, Regulation U, or
Regulation X.

ARTICLE VI.

EVENTS OF DEFAULT

6.01 Events of Default. If any of the following events (“Events of Default”)
shall occur:

(a) Borrower shall fail to pay when due (i) any of the outstanding principal of
any Loan, (ii) the amounts required to be prepaid pursuant to Section 2.05, if
any, (iii) accrued interest on any Loan and such failure continues for three
(3) Business Days, or (iv) other amounts or fees owing pursuant to any of the
Loan Documents and such failure continues for ten (10) days; or

(b) (i) Borrower shall fail to provide Administrative Agent with the reports
required to be delivered under Section 5.01(b) on the date required for such
delivery or (ii) Guarantor shall fail to provide Administrative Agent with the
reports required to be delivered under Section 7(b) of the Guaranty Agreement on
the date required for such delivery; and in each case, such failure shall
continue for five (5) Business Days; or

(c) (i) Borrower shall fail to perform or observe any term, covenant, or
agreement contained in (x) Section 5.01(a), (y) Section 5.02 that is not capable
of being cured or (z) Section 4(b) of the Pledge Agreement that is not capable
of being cured; (ii) Issuer shall fail to perform or observe any term, covenant,
or agreement contained in the Issuer Acknowledgment in any material respect; or
(iii) Guarantor shall fail to perform or observe any term, covenant, or
agreement contained in (x) Section 7(a) of the Guaranty Agreement or
(y) Section 8 of the Guaranty Agreement that is not capable of being cured; or

(d) Any Loan Party shall fail to perform or observe any other term, covenant or
agreement in this Agreement or any other Loan Document (including Section 5.02
herein, Section 4(b) of the Pledge Agreement, and Section 8 of the Guaranty
Agreement, in each case, to the extent such failure is capable of being cured)
to which such Loan Party is a party (not specified in clauses (a) to (c) above),
and such failure continues for ten (10) Business Days; or

(e) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of any Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (or in any respect with
respect to any such representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language) when made or
deemed made; or

 

44



--------------------------------------------------------------------------------

(f) (i) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; (ii) any Loan Party or any other Person contests in any manner
the validity or enforceability of any provision of any Loan Document; or
(iii) any Loan Party denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

(g) (i) any Loan Party (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Debt (other than Debt owed hereunder and Debt under Swap
Agreements) and the aggregate outstanding principal amount for or in respect of
all such Debts (including undrawn committed or available amounts and amounts
owing to all creditors under any combined or syndicated credit arrangement) is
more than $1,000,000 (or $5,000,000 with respect to Guarantor), or (B) fails to
observe or perform any other agreement or condition relating to any such Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event,
in the case of clauses (A) and (B), is to cause, or to permit the holder or
holders of such Debt or the beneficiary or beneficiaries of such Guaranty (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such Debt to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity, or such Guaranty to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Agreement an Early Termination Date (as defined
in such Swap Agreement ) resulting from (A) any event of default under such Swap
Agreement as to which a Loan Party is the Defaulting Party (as defined in such
Swap Agreement) or (B) any Termination Event (as so defined) under such Swap
Agreement as to which a Loan Party is an Affected Party (as so defined) and, in
either event, the swap termination value owed by a Loan Party as a result
thereof under all such Swap Agreements is greater than $1,000,000 (or $5,000,000
with respect to Guarantor); or

(h) (i) a Loan Party becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due; (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of a Loan Party and is not released, vacated
or fully bonded within 60 days after its issue or levy; (iii) a Loan Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; (iv) any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of a Loan Party and the appointment continues
undischarged or unstayed for sixty (60) calendar days; (v) any proceeding under
any Debtor Relief Law relating to a Loan Party or to all or any material part of
its property is instituted without the consent of such Loan Party and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or (vi) a Loan Party shall take any action to
authorize any of the actions set forth above in this Section 6.01(h); or

 

45



--------------------------------------------------------------------------------

(i) there is entered against a Loan Party (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding $5,000,000, and (A) enforcement proceedings are commenced
by any creditor upon such judgment or order, or (B) there is a period of ten
(10) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or

(j) any Lender Party ceases to have a first priority perfected Lien in the
Collateral; or

(k) (i) a formal investigation that could be expected to result in a material
adverse effect on any Loan Party by any Governmental Authority in connection
with a specific alleged violation or breach of law by any Loan Party has been
publicly announced or becomes known to the public; provided, that for the
avoidance of doubt any requests for information or inquiries by any Governmental
Authority that are not connected with allegations of a specific violation or
breach of law by any Loan Party shall not be covered by this clause (k);
(ii) commencement of an official enforcement proceeding or filing of criminal or
civil charges against any Loan Party by any Governmental Authority with respect
to any violation or breach, by any Loan Party, of any anti-fraud or fiduciary
provisions of federal or state securities laws applicable to any Loan Party; or
(iii) indictment of any principal officer of any Loan Party, acting in such
officer’s capacity as such, for fraud or violation or breach of securities law,
rule or regulation; or

(l) the occurrence of a Change of Control;

then, and in any such event, Administrative Agent shall at the request of, or
may with the consent of, Required Lenders (i) declare the Loans, all accrued
interest thereon, all fees and all other accrued amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Loans, all such interest and fees and all such other amounts
hereunder and under the Loan Documents shall become and be forthwith due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by Borrower; provided, however, that upon the
occurrence of any event in Section 6.01(h), the Loans, all accrued interest and
all accrued other amounts payable, including fees, under this Agreement and
under the other Loan Documents shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by Borrower; and (ii) exercise any other
rights and remedies under any Loan Document, at law or in equity. Borrower will
be responsible for any decrease in the value of the Collateral occurring prior
to liquidation.

 

46



--------------------------------------------------------------------------------

ARTICLE VII.

ADMINISTRATIVE AGENT

7.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. In performing its
functions and duties hereunder, Administrative Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower. Upon
request of Administrative Agent, each Lender agrees to promptly provide
Administrative Agent with such information related to a Collateral Account or
any Collateral subject to the control of such Lender. The provisions of this
Article are solely for the benefit of the Lender Parties, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions.

7.02 Rights as a Lender. If the Person serving as Administrative Agent hereunder
also acts as a Lender hereunder, it shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as Administrative Agent hereunder in its individual capacity.
Administrative Agent and its Affiliates may accept deposits from, lend money to,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Borrower or other Affiliate (including
Issuer) thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders.

7.03 Exculpatory Provisions.

(a) Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise, provided that Administrative Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law; or

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates
(including Issuer) that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

 

47



--------------------------------------------------------------------------------

Neither Administrative Agent nor any of its Related Parties shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.01 and 6.01) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a final, nonappealable judgment of a court of competent
jurisdiction. Administrative Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to Administrative Agent by Borrower or a
Lender.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms, conditions, or provisions set forth
herein or in any of the other Loan Documents, or as to the use of the proceeds
of the Loans, or as to the existence or possible existence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to Administrative Agent.

7.04 Reliance by Administrative Agents. Administrative Agent shall be entitled
to rely upon, shall be fully protected in relying on and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, which by its
terms must be fulfilled to the satisfaction of a Lender, Administrative Agent
may presume that such condition is satisfactory to such Lender unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

7.05 Delegation of Duties. Administrative Agent, without consent of or notice to
any party hereto, may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more agents, sub-agents, affiliates or employees appointed by Administrative
Agent. Administrative Agent and any such agents, sub-agent, affiliates or
employees may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such agents, sub-agents,
affiliates or employees and to the Related Parties of Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility provided for herein as well as
activities as Administrative Agent.

 

48



--------------------------------------------------------------------------------

7.06 Resignation of Administrative Agent. Administrative Agent may at any time
give notice of its resignation to Lenders and Borrower. Upon receipt of any such
notice of resignation, Required Lenders shall have the right, in consultation
with (and so long as no Default or Event of Default then exists, with approval
of) Borrower, to appoint a successor Administrative Agent. If no such successor
shall have been so appointed by Required Lenders or an appointed successor does
not accept such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of Lenders, appoint a successor
Administrative Agent, provided that if Administrative Agent shall notify
Borrower and Lenders that no Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that if any
Collateral is then held by Administrative Agent on behalf of Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through Administrative Agent shall instead be made by or to
each Lender directly, until such time as Required Lenders appoint a successor
Administrative Agent as provided for above in this Section, and the retiring
Administrative Agent shall take such actions as may be necessary or appropriate
to transfer all Collateral held by it to the successor Administrative Agent.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article VII and
Section 8.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

7.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, performed its own
analysis and made its own decision (credit, legal and otherwise) to enter into
this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder. Each Lender also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to perform its own
analysis and make its own decisions (credit, legal and otherwise) in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

7.08 No Other Duties. Anything herein to the contrary notwithstanding,
Administrative Agent shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity as
Administrative Agent hereunder or thereunder.

 

49



--------------------------------------------------------------------------------

7.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to Borrower, Administrative Agent (irrespective of whether the
principal of any Loans shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations that are
owing and unpaid to Administrative Agent or any other Lender Parties under the
Loan Documents and to file such other documents as may be necessary or advisable
in order to have the claims of the Lender Parties and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lender Parties and Administrative Agent and their respective
agents and counsel and all other amounts due Lender Parties and Administrative
Agent under the Loan Documents) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to Administrative Agent and, in the
event that Administrative Agent shall consent to the making of such payments
directly to Lender Parties, to pay to Administrative Agent any amount due
Administrative Agent under the Loan Documents.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender Party any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations owed by Borrower hereunder or the rights of any Lender Party or to
authorize Administrative Agent to vote in respect of the claim of any Lender
Party in any such proceeding.

ARTICLE VIII.

MISCELLANEOUS

8.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing and signed by Required Lenders,
the applicable Lender Party and the applicable Loan Party, and acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Article III without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

50



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to adjust the Default Rate or to waive any obligation of Borrower to pay
interest at such rate;

(e) change Section 2.14 without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release a substantial portion of the Collateral or release Guarantor from
the Guaranty without the written consent of each Lender, except as permitted
herein; or

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document.

8.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)       if to Borrower or Guarantor, to:

Rentech Nitrogen Holdings, Inc.

10877 Wilshire Blvd., Suite 600

Los Angeles CA 90024

Attention: Dan J. Cohrs

Telephone: 310-571-9800

Fax: 310-208-7165

 

51



--------------------------------------------------------------------------------

(ii)     if to Administrative Agent, to:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Manager

Phone: 919-994-6369

Fax: 212-322-2291

Email: agency.loanops@credit-suisse.com

(iii)     if to Lenders, to the address of each Lender specified on Schedule I,
with copies to:

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Fax No.: (646) 455-4124 and (646) 455-4138

E-mail: marisa.beeney@gsocap.com and

patrick.fleury@gsocap.com

Attention: Marisa Beeney and Patrick Fleury

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, NY 10103-0040

Attention: Michael J. Swidler

Phone: 212-237-0020

Email: mswidler@velaw.com

(iv)     if to any other Lender, to it at its address (or telecopier number) set
forth in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Subsection (b) below, shall be effective as provided in such
Subsection (b).

(b) Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent. Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

52



--------------------------------------------------------------------------------

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of the Loan Parties and Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to Borrower and Administrative Agent. In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

(d) Reliance by Lender Parties. The Lender Parties shall be entitled to rely and
act upon any notices purportedly given by or on behalf of Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify Administrative Agent, each other
Lender Party and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

8.03 No Waiver; Remedies. No failure on the part of any Lender Party to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof nor shall the single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by Law. No notice to or demand on Borrower in
any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of any
Lender Party to any other or further action in any circumstances without notice
or demand.

 

53



--------------------------------------------------------------------------------

8.04 Costs and Expenses; Indemnification; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) subject to the limitation set
forth in Section 6.5 of the Subscription Agreement (which limitation, for the
avoidance of doubt, shall not apply to the Agency Fee), all reasonable
out-of-pocket expenses incurred by any Lender Party and their Affiliates
(including the reasonable fees, charges and disbursements of one counsel to
Administrative Agent and one counsel to the other Lender Parties (and, if
reasonably necessary, one local counsel to Administrative Agent and one local
counsel to the other Lender Parties, in any relevant material jurisdiction) in
connection with the preparation, negotiation, execution, and delivery of this
Agreement and the other Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated)), (ii) all reasonable
out-of-pocket expenses incurred by Administrative Agent, any Lender Party and
their respective Affiliates after the Closing Date (including the reasonable
fees, charges and disbursements of counsel) in connection with the
administration of this Agreement and the other Loan Documents and the
preparation, negotiation, execution, delivery of any amendments, modifications
or waivers of the provisions hereof or thereof, and (iii) all out-of-pocket
expenses incurred by Administrative Agent or any other Lender Party (including
the fees, charges and disbursements of any counsel for Administrative Agent and
any Lender Party), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by Loan Parties. Each Loan Party shall jointly and severally
indemnify Administrative Agent (and any sub-agent thereof), each other Lender
Party and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of one counsel to Administrative Agent and
its Related Parties and one counsel for the other Indemnitees (and, if
reasonably necessary, one local counsel to Administrative Agent and its Related
Parties and one local counsel to the other Indemnitees, in any relevant material
jurisdiction)) incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by Borrower or any Related Party of Borrower arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents, (ii) any Loan or the use or proposed use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
Related Party of Borrower, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted primarily from the gross negligence
or willful misconduct of such Indemnitee. This Section 8.04(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

54



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that any Loan Party for any reason
fails to indefeasibly pay any amount required under Subsection (a) or (b) of
this Section to be paid by it to Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of Lenders under this Subsection (c) are subject to the
provisions of Section 2.12(c).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in Subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation or
replacement of Administrative Agent, the replacement of any Lender, the
termination of the Facility and the repayment, satisfaction or discharge of all
the other Obligations.

8.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any other Lender Party, or
Administrative Agent or any other Lender Party exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent or such Lender Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the resignation or replacement of Administrative Agent, the payment in
full of the Obligations and the termination of this Agreement.

 

55



--------------------------------------------------------------------------------

8.06 Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender. Any Lender may, with the prior written
consent of Administrative Agent and Borrower (such consent not to be
unreasonably withheld or delayed), assign to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates (including Issuer)) all or a
portion of its rights and obligations under this Agreement (including, but not
limited to, all or a portion of the Loans); provided, however, that (i) no
consent from Administrative Agent or Borrower shall be required if a Lender
assigns all or any portion of its obligations to any other Lender,
Administrative Agent or any Affiliate thereof, and (ii) no consent from Borrower
shall be required if an Event of Default shall have occurred and is continuing;
provided further that Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to Administrative
Agent within ten (10) Business Days after having received notice thereof. The
parties to each such assignment shall execute and deliver to Administrative
Agent for its acceptance an Assignment and Assumption, whereupon such assignee,
to the extent of the assigned interest, shall be a “Lender” hereunder. The
assignee, if it shall not be a Lender, shall deliver to Administrative Agent an
administrative questionnaire (in which the assignee shall designate one or more
credit contacts to whom all syndicate-level information will be made available
and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws) and all applicable tax forms. Notwithstanding the foregoing,
Administrative Agent may withhold its consent to an assignment if Administrative
Agent does not approve the proposed assignee.

(b) Except in the case of an assignment to a Lender or an Affiliate of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement or if an Event of Default shall have occurred hereunder, the
Commitments or Loans of the assigning Lender being assigned to such assignee
pursuant to such assignment (determined as of the date of the Assignment and
Assumption with respect to such assignment) shall in no event be less than
$5,000,000 and shall be in an integral multiple of $1,000,000, unless
Administrative Agent otherwise consents.

(c) Subject to acceptance and recording thereof by Administrative Agent, from
and after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 2.07, 2.08, 2.10, and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (f) of this Section.

 

56



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assignor and an assignee, an administrative questionnaire completed in
respect of the assignee (unless the assignee shall already be a Lender
hereunder), the written consent of Administrative Agent (if required) and
Borrower (if required) to such assignment and any applicable tax forms,
Administrative Agent shall accept such Assignment and Assumption and promptly
record the information contained therein in the Register. No assignment by a
Lender shall be effective unless it has been recorded in the Register as
provided in this subsection (d).

(e) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of each Lender, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, Administrative Agent and Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(f) Any Lender may at any time, without the consent of, or notice to, Borrower
or Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates (including Issuer)) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant. Subject to Subsection (g) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.07, 2.08 and 2.10 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.14 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender.

 

57



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
administrative agent) shall have no responsibility for maintaining a Participant
Register.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 2.07 and 2.08 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to the benefits of Section 2.08 unless such
Participant agrees, for the benefit of Borrower, to comply with Section 2.08(e)
as though it were a Lender (it being understood that the documentation required
under Section 2.08(e) shall be delivered to the participating Lender).

(h) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.06 and subject
to the provisions of Section 8.12, disclose to the assignee or participant or
proposed assignee or participant any information relating to Borrower or any of
its Affiliates (including Issuer) furnished to such Lender by or on behalf of
Borrower.

(i) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

8.07 Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to its
conflict of laws provisions other than Section 5-1401 of the New York General
Obligations Law.

 

58



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Borrower irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court of the Southern District of the State of New York,
and all appropriate appellate courts or, if jurisdiction in such court is
lacking, any New York State court of competent jurisdiction sitting in New York
County (and all appropriate appellate courts), in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against
Borrower or the properties of either such party in the courts of any
jurisdiction.

(c) Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in Subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02(a). Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.07(e).

8.08 Severability. In case any provision in this Agreement or any other Loan
Document shall be held to be invalid, illegal or unenforceable, such provision
shall be severable from the rest of this Agreement or such other Loan Document,
as the case may be, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

59



--------------------------------------------------------------------------------

8.09 Counterparts; Integration; Effectiveness; Electronic Execution; Securities
Contract.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

8.10 Survival of Representations. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by Administrative Agent and each other Lender
Party, regardless of any investigation made by Administrative Agent or any other
Lender Party or on their behalf and notwithstanding that Administrative Agent or
any other Lender Party may have had notice or knowledge of any Default or Event
of Default at the time of making any Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

8.11 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

60



--------------------------------------------------------------------------------

8.12 Confidentiality. The terms and provisions of Sections 1, 3, 4, 5, 7 and 9
of the Confidentiality Agreement, dated December 17, 2013, by and between
Guarantor and GSO Capital Partners LP (the “Confidentiality Agreement”) shall
apply herein, mutatis mutandis, as if set out in this Agreement in full and as
if each reference therein to “GSO”, “we” or “us” were a reference to Lenders
party to this Agreement on the Closing Date (each an “Original Lender”) and any
Affiliate of an Original Lender that becomes a Lender after the Closing Date,
and such Lenders shall have the same obligations with respect to Information (as
defined therein) herein as therein, except that the term provided for under
Section 7 of the Confidentiality Agreement is, for purposes of this
Section 8.12, hereby extended until the first anniversary of the Closing Date.
For the avoidance of doubt, the provisions of Sections 2, 6, 8 and 10 of the
Confidentiality Agreement and the requirement to either return or destroy
confidential information pursuant to Section 3 of the Confidentiality Agreement
shall not apply herein nor be extended pursuant to the immediately preceding
sentence.

Administrative Agent and each Lender Party that becomes party to this Agreement
after the Closing Date (other than any Affiliate of an Original Lender), agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of, or any prospective assignee of, any of its rights and obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
Borrower or its Subsidiaries or the Loans, (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facility or (iii) any administration, management or
settlement service providers; (h) with the consent of Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to Administrative Agent or
any of its Affiliates on a nonconfidential basis from a source other than
Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any of their respective Subsidiaries relating to any Loan
Party or any of their respective Subsidiaries or any of their respective
businesses, other than any such information that is available to any Lender
Party on a nonconfidential basis prior to disclosure by any Loan Party or any of
their respective Subsidiaries; provided that, in the case of information
received from any Loan Party or any of their respective Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

61



--------------------------------------------------------------------------------

8.13 No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower acknowledges and agrees that: (a)(i) the services regarding this
Agreement provided by Administrative Agent and the other Lender Parties are
arm’s-length commercial transactions between Borrower and its Affiliates
(including Issuer), on the one hand, and Administrative Agent, the other Lender
Parties and their respective Affiliates, on the other hand, (ii) Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) Administrative Agent
and each other Lender Party is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrower or
any of its Affiliates (including Issuer), or any other Person and
(ii) Administrative Agent and the other Lender Parties have no obligation to
Borrower or any of its Affiliates (including Issuer) with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) Administrative Agent, the other
Lender Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of Borrower and
its Affiliates (including Issuer), and Administrative Agent and the other Lender
Parties have no obligations to disclose any of such interests to Borrower or any
of its Affiliates (including Issuer). To the fullest extent permitted by law,
Borrower hereby waives and releases any claims that it may have against
Administrative Agent, any other Lender Party and their respective Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

8.14 Right of Setoff. If an Event of Default shall have occurred and be
continuing, Administrative Agent and each other Lender Party, and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by Administrative Agent or any Lender Party or any such Affiliate,
to or for the credit or the account of Borrower against any and all of the
obligations of Borrower now or hereafter existing under this Agreement or any
other Loan Document to such Administrative Agent or Lender Party or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of Administrative Agent or any Lender Party
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of each Lender Party and its Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender Party or its Affiliates may have. Each Lender
Party agrees to notify Borrower and Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

8.15 Headings Descriptive. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

62



--------------------------------------------------------------------------------

8.16 USA PATRIOT Act Notice. Each Lender Party that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender Party or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act. Borrower agrees to promptly provide any Lender Party or Administrative
Agent with all of the information requested by such Person to the extent such
Person deems such information reasonably necessary to identify Borrower in
accordance with the Act.

8.17 Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement between the parties hereto relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, between the parties hereto relating to the subject matter hereof.

[END OF TEXT]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives thereunto
duly authorized, as of the date first above written.

 

BORROWER: RENTECH NITROGEN HOLDINGS, INC.,


as Borrower

By:  

/s/ Dan Cohrs

Name:   Dan Cohrs Title:   Chief Financial Officer

[Additional signature pages follow]

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Special Situations Overseas Master Fund Ltd. By: GSO Capital
Partners LP, its investment advisor By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

[Additional signature pages follow]

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Special Situations Fund LP By: GSO Capital Partners LP, its
investment advisor By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

[Additional signature pages follow]

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Palmetto Opportunistic Investment Partners LP By: GSO Capital
Partners LP, as Investment Manager By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

[Additional signature pages follow]

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Credit-A Partners LP By: GSO Capital Partners LP, its Investment
Manager By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

[Additional signature pages follow]

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: Steamboat Credit Opportunities Master Fund LP By: GSO Capital Partners
LP, its Investment Manager By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

[Additional signature pages follow]

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Coastline Credit Partners LP By: GSO Capital Partners LP, its
Investment Manager By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

[Additional signature pages follow]

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Cactus Credit Opportunities Fund LP By: GSO Cactus Credit
Opportunities Associates LLC, its general partner By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

[Additional signature pages follow]

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Aiguille des Grands Montets Fund II LP By: GSO Capital Partners LP
as Attorney-in-Fact By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

[Additional signature pages follow]

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory By  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Authorized Signatory

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

LENDER INFORMATION

 

Lender

   Commitment      Ratable
Share    

Lending Office

GSO Special Situations Overseas Master Fund Ltd.

   $ 13,964,090.54         27.9282 %   

c/o GSO Capital Partners LP,

345 Park Avenue, 31st Floor,

New York, NY 10154

GSO Special Situations Fund LP

   $ 12,464,569.19         24.9291 %   

c/o GSO Capital Partners LP,

345 Park Avenue, 31st Floor,

New York, NY 10154

GSO Palmetto Opportunistic Investment Partners LP

   $ 3,333,333.33         6.6667 %   

c/o GSO Capital Partners LP,

345 Park Avenue, 31st Floor,

New York, NY 10154

GSO Credit-A Partners LP

   $ 6,989,250.74         13.9785 %   

c/o GSO Capital Partners LP,

345 Park Avenue, 31st Floor,

New York, NY 10154

Steamboat Credit Opportunities Master Fund LP

   $ 1,664,881.56         3.3298 %   

c/o GSO Capital Partners LP,

345 Park Avenue, 31st Floor,

New York, NY 10154

GSO Coastline Credit Partners LP

   $ 1,666,110.43         3.3322 %   

c/o GSO Capital Partners LP,

345 Park Avenue, 31st Floor,

New York, NY 10154

GSO Cactus Credit Opportunities Fund LP

   $ 4,285,571.14         8.5711 %   

c/o GSO Capital Partners LP,

345 Park Avenue, 31st Floor,

New York, NY 10154

GSO Aiguille des Grands Montets Fund II LP

   $ 5,632,193.07         11.2644 %   

c/o GSO Capital Partners LP,

345 Park Avenue, 31st Floor,

New York, NY 10154

  

 

 

    

 

 

   

Aggregate Commitments

   $ 50,000,000         100 %      

 

 

    

 

 

   

Schedule I to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Lender Notice Addresses

 

GSO Special Situations Overseas Master Fund Ltd.   

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Contact: Isabelle Pradel/Alice Taormina

Phone: (212) 503-2149/2148

Fax for Notices: (214) 459-9588

Email for Notices: 12144599588@tls.ldsprod.com and

caag.administration@bnymellon.com

GSO Special Situations Fund LP   

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Contact: Isabelle Pradel/Alice Taormina

Phone: (212) 503-2149/2148

Fax for Notices: (214) 459-9592

Email for Notices: 12144599592@tls.ldsprod.com and

caag.administration@bnymellon.com

GSO Palmetto Opportunistic Investment Partners LP   

GSO Palmetto Opportunistic Investment Partners LP

Alice Taormina

345 Park Avenue, 31st Floor

New York, NY 10154

Phone: (212) 503-2148

Fax: (212) 503-6961

Email: alice.taormina@gsocap.com

Fax number: 1-972-996-7811

Email: 19729967811@tls.ldsprod.com

GSO Credit-A Partners LP   

GSO Credit-A Partners LP

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Attn: Alice Taormina/Isabelle Pradel

Phone: (212) 503-2148/2149

Fax for Notices: (214) 919-0506

Email for Notices: 12149190506@TLS.LDSPROD.com

Steamboat Credit Opportunities Master Fund LP   

Steamboat Credit Opportunities Master Fund LP

c/o Bank of New York

601 Travis Street, 16th Floor

Houston, Texas 77002

Attn: Scott Dubicki

Email: scott.dubicki@bnymellon.com

Phone: 713-483-6780

Fax: 12144313658

Email for notices: 12144313658@tls.ldsprod.com

GSO Coastline Credit Partners LP       

GSO Coastline Credit Partners LP

c/o Bank of New York

601 Travis Street, 16th Floor

Houston, Texas 77002

Attn: Brooke Sample

Email: brooke.sample@bnymellon.com

Phone: 713-483-6839

Fax: 12144313657

Email for notices: 12144313657@tls.ldsprod.com

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

GSO Cactus Credit Opportunities Fund LP   

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Contact (loans only): Sal Aloia

Phone: 212-503- 6982

Fax for Notices: 646-455-4120

Email for Notices: sal.aloia@gsocap.com

GSO Aiguille des Grands Montets Fund II LP   

GSO Aiguille des Grands Montets Fund II LP

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Attn: Alice Taormina/Isabelle Pradel

Phone: (212) 503-2148/2149

Email address for notices: GSOAiguilledesGrandsMontetsFundIILP@tls.ldsprod.com

 

Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE II

SUBSIDIARIES OF BORROWER

Rentech Nitrogen GP, LLC

Rentech Nitrogen Partners, L.P.

Rentech Nitrogen Finance Corporation

Rentech Nitrogen, LLC

Rentech Nitrogen Pasadena Holdings, LLC

Rentech Nitrogen Pasadena, LLC

 

 

Schedule II to Term Loan Credit Agreement